Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1537 Page 1 of 131
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1538 Page 2 of 131



                                                                                   1
          1                         STATE OF MICHIGAN
          2     IN THE 71-A DISTRICT COURT FOR THE COUNTY OF LAPEER
          3 PEOPLE OF THE STATE OF MICHIGAN,
          4          Plaintiff,                   HON. LAURA CHEGER BARNARD
          5 v                                     District No. 16-1385-FY
          6 TODD ANTHONY COURSER,                 Circuit No. 17-013022-FH
          7          Defendant,
          8 _________________________________/                     VOLUME 1 OF 2
          9                PRELIMINARY EXAMINATION HEARING
         10       BEFORE HON. LAURA CHEGER BARNARD, DISTRICT JUDGE
         11          Lapeer, Michigan - Monday, October 9, 2017
         12 APPEARANCES:
         13 For the People:            GREGORY TOWNSEND (P35857)
         14                            DENISE M. HART (P45127)
         15                            MICH. DEPT. OF ATTORNEY GENERAL
         16                            3030 West Grand Boulevard
         17                            Detroit, MI        48202-6030
         18                            (313) 456-0285
         19 For the Defendant:         MATTHEW S. DePERNO (P52622)
         20                            951 W. Milham Ave, PO 1585
         21                            Portage, MI        49024-1248
         22                            (269) 321-5064
         23                            *      *       *
         24 RECORDED BY:               Shelley Lee, CEO 5171
         25 TRANSCRIBED BY:            Candace C. Noblett, CSR 2238

                        CANDACE C. NOBLETT, C.S.R.         2238
                       255 Clay Street, Lapeer, MI         48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1539 Page 3 of 131



                                                                                2
          1 WITNESSES:                                                  PAGE:
          2 BENJAMIN GRAHAM
          3       Direct Examination by Mr. Townsend                      6
          4       Cross-Examination by Mr. DePerno                       55
          5                            *      *       *
          6 OTHER MATERIAL IN TRANSCRIPT:
          7                    ***     None Presented       ***
          8                            *      *       *
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1540 Page 4 of 131



                                                                                3
          1 EXHIBITS:                                     IDENTIFIED RECEIVED
          2 Ppl Ex 1 Transcript of May 19,
          3               2015 Recording                      20          21
          4 Ppl Ex 2 E-mail from Immanuel
          5               Eickhold                            48          48
          6
          7 Df Ex 3      E-mail "More trouble
          8               in Paradise"                        73          83
          9 Df Ex 4      **Not identified                     --          83
         10 Df Ex 5      E-mail from Keith Allard
         11               with 13 attachments                 75          83
         12 Df Ex 6      E-mail from Keith Allard
         13               dated 8-28-15                       79          --
         14 Df Ex 7      Text Message from Keith
         15               Allard                              86          --
         16 Df Ex 8      Email of 4-12-15 between
         17               Todd Courser and
         18               his mother                          93          98
         19 Df Ex 9      E-mail between Todd
         20               Courser and his brother             99          --
         21                            *      *       *
         22
         23
         24
         25

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1541 Page 5 of 131



                                                                                 4
          1                                 Lapeer, Michigan
          2                                 Monday, October 9, 2017
          3                                 10:10 A.M.
          4                            *      *       *
          5                          THE COURT:      Preliminary
          6        Examination.      Are the People ready to proceed?
          7                          MR. TOWNSEND:         People are, your
          8        Honor.
          9                          THE COURT:      But the computer isn't.
         10                          COURT CLERK:         Okay.
         11                          THE COURT:      Is it ready?
         12                          COURT CLERK:         It's ready, yes.
         13                          THE COURT:      State your names for
         14        the record.
         15                          MS. HART:     Thank you, your Honor.
         16        Assistant Attorney General Denise Hart on behalf
         17        of the People.
         18                          MR. TOWNSEND:         And good morning.
         19        Greg Townsend, Assistant Attorney General on
         20        behalf of the People of the State of Michigan.
         21                          MR. DePERNO:         Matthew DePerno on
         22        behalf of the defendant Todd Courser.
         23                          THE COURT:      Okay.        You can call
         24        your first witness.
         25                          MS. HART:     Your Honor, the People

                        CANDACE C. NOBLETT, C.S.R.         2238
                       255 Clay Street, Lapeer, MI         48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1542 Page 6 of 131



                                                                                5
          1        call Benjamin Graham.
          2                          THE COURT:      And just for the
          3        record, there was one witness who was out of
          4        state, and I've excused his appearance for today.
          5                          MR. TOWNSEND:       Your Honor, I would
          6        indicate to the Court there's an attorney here on
          7        that motion.      I would ask the Court permission to
          8        allow him to be excused if --
          9                          THE COURT:      Absolutely.
         10                          MR. TOWNSEND:       -- he wishes to be
         11        excused.
         12                          THE COURT:      You're all set.
         13                          UNKNOWN SPEAKER:         Thank you, your
         14        Honor.
         15                          THE COURT:      We tried to get a hold
         16        of you Friday to let you know, but
         17        miscommunication.
         18                          UNKNOWN SPEAKER:         Okay.   Thank you,
         19        your Honor.
         20                          MR. TOWNSEND:       Mr. Graham.
         21                          THE COURT:      Raise your right hand.
         22        Do you solemnly swear the testimony you're about
         23        to give in the cause now pending is the truth, so
         24        help you God?
         25                          MR. GRAHAM:      I do.

                        CANDACE C. NOBLETT, C.S.R.       2238
                       255 Clay Street, Lapeer, MI       48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1543 Page 7 of 131



                                                                                6
          1                 B E N J A M I N        G R A H A M
          2        (At 10:11 a.m., sworn as a witness, testified
          3        as follows:)
          4                          THE COURT:      Please watch your step,
          5        be seated, and spell your last name for the court
          6        reporter.
          7                          THE WITNESS:      Last name is
          8        Graham -- G-r-a-h-a-m.
          9                          COURT CLERK:      First name?
         10                          THE WITNESS:      Ben.
         11                          COURT CLERK:      Ben?
         12                          THE WITNESS:      Full name?
         13                          COURT CLERK:      Yes.
         14                          THE WITNESS:      Benjamin --
         15        B-e-n-j-a-m-i-n.
         16                          COURT CLERK:      Thank you.
         17                          MR. TOWNSEND:       May I --
         18                          THE COURT:      Go ahead.
         19                          MR. TOWNSEND:       May I proceed?
         20                          THE COURT:      Yep.
         21                          DIRECT EXAMINATION
         22 BY MR. TOWNSEND:
         23 Q      Good morning, Mr. Graham.
         24 A      Good morning.
         25 Q      How are you?

                        CANDACE C. NOBLETT, C.S.R.       2238
                       255 Clay Street, Lapeer, MI       48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1544 Page 8 of 131



                                                                                7
          1 A      I'm good.
          2 Q      Good.    I just -- well, I have several questions I
          3        want to ask you with regard to the situation.
          4                    First of all, can I ask you how you were
          5        employed back in 2015?
          6 A      In 2015, I was hired on January 2nd by the State
          7        House of Representatives.
          8 Q      Okay.    And can you tell the Court, first of all,
          9        if you know an individual by the name of Todd
         10        Courser?
         11 A      I do.
         12 Q      If you saw that person again, would you be able
         13        to identify him?
         14 A      Yes.
         15 Q      Is he in the courtroom today?
         16 A      Yes.
         17 Q      Can you please point to him and tell the Court
         18        what he's wearing?
         19 A      He's right there, and he's wearing a brown blazer
         20        and a blue shirt.
         21                          MR. TOWNSEND:       Your Honor, let the
         22        record reflect the witness has pointed to and
         23        identified the defendant Todd Courser?
         24                          THE COURT:      The record will so
         25        indicate.

                        CANDACE C. NOBLETT, C.S.R.       2238
                       255 Clay Street, Lapeer, MI       48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1545 Page 9 of 131



                                                                                 8
          1 Q      (Continuing by Mr. Townsend)           Sir, can I get some
          2        background?      How did you know Mr. Courser?
          3 A      I met Mr. Courser in -- when I was 17.              He was
          4        running for state rep here in Lapeer at that
          5        time, and I got to know him through that
          6        campaign, and assisted on that campaign.              And I
          7        assisted on quite a few of his campaigns, all the
          8        way up until 2014, when he won his election to
          9        the State House of Representatives.
         10 Q      Did you work for him on the -- for the 2014
         11        election?
         12 A      I did.     My consulting firm, Bellwether --
         13 Q      All right.
         14 A      -- Strategies did.
         15 Q      Okay.    Now, was he a repre -- well, give me his
         16        job title he --
         17 A      State --
         18 Q      -- was elected to.
         19 A      State Representative in the 82nd District.
         20 Q      Okay.    And that's for the State of Michigan?
         21 A      Correct.
         22 Q      So he's an elected public official, am I correct?
         23 A      Yes, sir.
         24 Q      All right.      How -- did you get to work for him in
         25        the legislature?

                        CANDACE C. NOBLETT, C.S.R.       2238
                       255 Clay Street, Lapeer, MI       48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1546 Page 10 of 131



                                                                                 9
           1 A      Yes.    I was employed by the State House -- the
           2        State House of Representatives in the 82nd
           3        District.     Representative Courser was my direct
           4        supervisor.
           5 Q      Okay.     And do you know -- did you know a Cindy
           6        Gamrat?
           7 A      Yes.
           8 Q      How did you know her?
           9 A      I got to know her during some political campaign
          10        as well.     Representative Mr. Courser ran for
          11        State -- state chair of the Michigan GOP, and Ms.
          12        Gamrat was a -- was our co-chair candidate.              I
          13        got to know her through that, and also worked on
          14        her campaign through my consulting firm in 2014.
          15 Q      All right.     Did you know whether or not Ms.
          16        Gamrat at that time, if you knew whether she was
          17        married or not?
          18 A      She was married at that time.
          19 Q      Did you know whether or not the defendant was
          20        married or not at that time?
          21 A      Yes, he was married.
          22 Q      Did there come a point in time that you
          23        discovered or come to find out that they were
          24        having an extramarital affair with each other?
          25 A      Yes.    We had suspicions during the majority of

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1547 Page 11 of 131



                                                                               10
           1        our time while we worked in Lansing.             But a few
           2        weeks before May 19th, it was confirmed to me by
           3        Ms. Gamrat's husband, that he had confirmed that
           4        they were indeed having an affair.
           5 Q      And now we talked about May 19th.             Prior to May
           6        19th of 2015, can you tell us about your
           7        relationship with the defendant?
           8 A      I --
           9 Q      And how it progressed or decreased up to May
          10        19th, if you could?
          11 A      Yes.    During -- I had known Mr. Courser for
          12        quite -- quite some time.         I thought of him as a
          13        friend.     Once he hired me to work in his office
          14        in Lansing, our relationship quickly
          15        deteriorated.
          16 Q      In what way and why?
          17 A      Because of the affair, there was a lot of stress
          18        in the office regarding just a lot of perceived
          19        slights, and just it became a work environment
          20        where the expectations were not in line with what
          21        we were able to deliver.
          22 Q      Okay.     During that period of time, prior to the
          23        time that you confirmed the fact that they had an
          24        extramarital affair, were there signs of things
          25        going on between the defendant and Ms. Gamrat?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1548 Page 12 of 131



                                                                               11
           1 A      Yes, sir.
           2 Q      Can you tell the Court about that?
           3 A      There were times where Mr. Courser and Mrs.
           4        Gamrat would spend extended periods of time in
           5        their back office with the door closed and
           6        locked.     There was long embraces.          He would give
           7        her foot massages.        They would take long walks in
           8        the afternoon.
           9                    They would go back to their hotel rooms
          10        after session, which were in the same hotel, and
          11        come back several hours later with changed
          12        clothes, and various other things that just lead
          13        us to believe that they were having an
          14        inappropriate relationship.
          15 Q      Did you see whether or not there was an
          16        increasing stress level on the defendant during
          17        this period of time?
          18 A      Oh, yeah.     Yes, definitely.
          19 Q      Could you explain to the Court?
          20 A      Their -- previous to May 19th, as I said, Ms.
          21        Gamrat's husband confirmed to me that they were
          22        having an affair, and that he had discovered it,
          23        and he had confronted them about it.             And after
          24        that, there was quite a lot of stress in the
          25        office.     Both Mr. Courser and Mrs. Gamrat would

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1549 Page 13 of 131



                                                                               12
           1        come in disheveled and in a mood that suggested
           2        that they were very, very stressed.
           3 Q      Were you concerned at all during this time of the
           4        mental stability of the defendant?
           5 A      I was, yeah.      And I thought that -- the events of
           6        May 19th, is what lead me to believe that he was
           7        mentally unstable.
           8 Q      Okay.    There came a point in time -- and I want
           9        to directly go to May 19th of 2015.            Did there
          10        come a time on that day that you were contacted
          11        by the defendant?
          12 A      Yes, sir.
          13 Q      Tell the -- could you go into detail, and explain
          14        to the Court what that was?
          15                          MR. DePERNO:      Objection, your
          16        Honor.    My understanding is there is an audio
          17        recording of the meeting on May 19th, and that
          18        would be the best evidence of that meeting, as
          19        opposed to Mr. Graham's testimony.
          20                          THE COURT:     Response?
          21                          MR. TOWNSEND:      Your Honor, I would
          22        indicate that indeed there is a recording, and
          23        indeed there is a transcript of what transpired
          24        during the course of that meeting.            I do not
          25        believe that there's anything with regard to

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1550 Page 14 of 131



                                                                               13
           1        that, as to how it came about to go into the
           2        meeting.     And I think it would be necessary to
           3        explain that or lay the foundation for the
           4        communications.
           5                          THE COURT:     I'll let you lay the
           6        foundation, and then we'll go from there.
           7                          MR. TOWNSEND:      Thank you.
           8 Q      (Continuing by Mr. Townsend)          Go ahead.
           9 A      On May 19th, I was at home.          Around 9:30 I
          10        received a call from Mr. Courser.             It was after
          11        business hours.       And as I said, our relationship
          12        had deteriorated to the point where I wasn't
          13        accepting calls from him after business hours,
          14        because it was a business relationship at that
          15        point only.
          16                    So I let that go to voicemail.          He left
          17        a message that said he needed me to call him
          18        immediately.      He sounded stressed.
          19 Q      First of all, when you heard the voice -- for
          20        many years you've known the defendant; yes?
          21 A      Yes, definitely.
          22 Q      Are you familiar with the defendant's voice or,
          23        you know, when you hear it, you know it was the
          24        defendant?
          25 A      Yes, sir.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1551 Page 15 of 131



                                                                               14
           1 Q      When you talked to him that night, was that the
           2        defendant's voice that you heard?
           3 A      Absolutely.
           4 Q      Continue.
           5 A      He left me a message, said he needed me to call
           6        him immediately.       I called him back.        And he
           7        would not speak at length, but said that he
           8        needed me to come to his Lapeer law office
           9        immediately.      And he said that he needed me to
          10        come there because he needed me to destroyed him.
          11 Q      He needed you to destroy him?
          12 A      He needed me to destroy him.
          13 Q      What did you think at that point?
          14 A      I was very worried.        I -- I said, what -- what do
          15        you mean you need me to destroy you?             And he
          16        said, I can't speak anymore, you need to come to
          17        my office.
          18 Q      And after that, was that the extent of the
          19        conversation --
          20 A      Yeah.
          21 Q      -- at that point?
          22 A      Yes, sir.
          23 Q      What did you do as a result of that conversation?
          24 A      As I said, I was concerned.          It doesn't seem to
          25        me that someone in a sound state of mind would

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1552 Page 16 of 131



                                                                               15
           1        say I need you to destroy me.
           2                    I called some co-workers that worked
           3        with me at the House at that time.
           4 Q      Who's that?
           5 A      Keith Allard and Joshua Cline.
           6 Q      Okay.     What did you do at that point?
           7 A      We spoke on the call regarding Mr. Courser's
           8        call, and his request that I come to his office.
           9 Q      And did you decide to go to his office?
          10 A      I did.
          11 Q      Why?
          12 A      I felt at that point I really didn't have a
          13        choice.
          14 Q      Okay.
          15 A      He was my supervisor, and I felt that my job
          16        could be at risk if I didn't go, and I needed my
          17        job.
          18 Q      Were you concerned about going?
          19 A      I was, yeah.      I was -- as I said, someone in a
          20        sound state of mind doesn't say I need you to
          21        destroy me.
          22 Q      I believe I was reading in earlier transcripts
          23        and stuff, something that you had -- somebody may
          24        have been at a suicidal ideation?
          25 A      I definitely thought that he could have been

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1553 Page 17 of 131



                                                                               16
           1        suicidal at that point.         As I said, destroy me is
           2        very strong language, and either sounds like, you
           3        know, he could commit suicide or possibly harm me
           4        as well.
           5 Q      Okay.    And so this is -- when you went there as a
           6        result of him being your boss and on account of
           7        your business-related situation --
           8 A      Um-hum (affirmatively).
           9 Q      Is that a yes?
          10 A      Yes, sir.
          11 Q      Okay.    You can't go um-hum (affirmatively).
          12 A      Yes.
          13 Q      They're there, they're taking it down, they're --
          14 A      Yes.
          15 Q      -- recording it.       It's very difficult to record
          16        um-hum (affirmatively).         So we need to make sure
          17        you get the words out there correctly.
          18 A      Yes, sir.
          19 Q      All right.     Do you know whether or not the
          20        defendant had any weapons?
          21 A      Yes, yeah.     He kept -- I know he kept several
          22        weapons at his office in Lapeer.           I know that he
          23        kept a loaded handgun in his desk.
          24 Q      Were you concerned about that?
          25 A      I was.     I felt that he was unstable.          And to have

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1554 Page 18 of 131



                                                                               17
           1        a loaded weapon that close when you're in an
           2        emotionally and mentally unstable situation, is
           3        definitely dangerous.
           4 Q      Okay.     Now, you decided to take that interview --
           5        or, that interview.        That meeting; is that
           6        correct?
           7 A      Yes, sir.
           8 Q      Tell the Court why -- well, first of all, who you
           9        talked about it with, and why you -- or, a
          10        decision was made, and whose decision it was to
          11        do that.
          12 A      Yes, sir.
          13 Q      Go into detail for me.
          14 A      As I said, I -- I spoke with Keith Allard and
          15        Josh Cline that evening, and we had a discussion
          16        about if I should go, if I shouldn't go.              It was
          17        decided by me that I needed to go, because of,
          18        you know, I thought my job could be at risk if I
          19        didn't.
          20                    Then we discussed his mental state and
          21        how we thought the request that I destroy him was
          22        very concerning.       And Mr. Allard suggested that I
          23        tape the -- tape-record the conversation.              I
          24        thought that was a very good idea, considering
          25        the circumstances.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1555 Page 19 of 131



                                                                               18
           1 Q      Did he tell you to tape it?
           2 A      No.
           3 Q      Did he order you to tape it?
           4 A      No.
           5 Q      Whose decision was it to tape it?
           6 A      Mine.
           7 Q      Okay.     Go ahead.    For what reason?
           8 A      I -- I felt that he was mentally unstable, and I
           9        felt that I needed to have evidence of whatever
          10        happened there.       I didn't want to be there with a
          11        smoking gun and a dead body and not have any --
          12        any way to explain it.
          13 Q      All right.     So you went there.        And can you tell
          14        the Court what time it was that you decided to go
          15        there?
          16 A      I believe I arrived at his Lapeer law office
          17        around ten o'clock.
          18 Q      And can you tell the Court exactly where that's
          19        located?
          20 A      It's on Main Street, on M-24, near KFC and across
          21        from McDonald's.
          22 Q      Okay.     Within the city limits of the City of
          23        Lapeer?
          24 A      Yes, sir.
          25 Q      Okay.     So when did you start the tape?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1556 Page 20 of 131



                                                                               19
           1 A      I started the tape in my car, before I got out of
           2        my car and walked into the office.
           3 Q      Was the entire -- during that -- or, how long
           4        were you there?
           5 A      Approximately an hour and a half.
           6 Q      Okay.    During that entire hour and a half, was
           7        the tape running?
           8 A      Yes, sir.
           9 Q      So is -- everything that transpired in that
          10        office that night, was taped?
          11 A      Yes, sir.     I didn't turn it off until I got back
          12        into my car.
          13 Q      Okay.    And have you heard the recording?
          14 A      Yes, sir.
          15 Q      Okay.    And have you seen the transcript?
          16 A      Yes, sir.
          17                          MR. TOWNSEND:      May I approach the
          18        witness, your Honor?
          19                          THE COURT:     Go ahead.
          20                          MR. TOWNSEND:      I'll show you what's
          21        been marked as People's Proposed Exhibit Number
          22        1.
          23                    Mr. DePerno, I believe we show Mr.
          24        DePerno first.
          25                          MR. DePERNO:      I object to the

                          CANDACE C. NOBLETT, C.S.R.      2238
                         255 Clay Street, Lapeer, MI      48446
                                   (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1557 Page 21 of 131



                                                                               20
           1        transcript being entered.         I don't think there's
           2        any -- whoever took the transcript should have to
           3        be here to --
           4                          MS. HART:     Wait.    Let me see it.
           5                          MR. DePERNO:       -- testify to its
           6        authenticity if they're testifying that that's
           7        the transcript regarding the recording.
           8                          MR. TOWNSEND:      Your Honor, I would
           9        indicate that on the last page, Page 51, if the
          10        Court wishes to review it, there is a
          11        certification by Andrea Thor, indicating that
          12        it's a certified transcript.
          13                          THE COURT:     Okay.    For purposes of
          14        preliminary examination only, I'll admit the
          15        transcript based upon the certification of the
          16        transcriber.
          17                          MR. TOWNSEND:      Okay.
          18                          (Whereupon People's Exhibit Number
          19                          1 was received into evidence.)
          20 Q      (Continuing by Mr. Townsend)          And you read this,
          21        right?
          22 A      Yes, sir.
          23 Q      And when you read it, is it a fair and accurate
          24        representation of what transpired within the --
          25        in the office that day?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1558 Page 22 of 131



                                                                               21
           1 A      Yes, sir.
           2                          MR. TOWNSEND:      Okay.    Now, your
           3        Honor, at this point, Mr. DePerno had made an
           4        objection.     I'd like to go into the details of
           5        the meeting itself.        It is on the transcriber.         I
           6        don't know if the Court wishes me to proceed
           7        going -- answering in this order, or if the Court
           8        just wants to review the transcript itself?
           9                          THE COURT:     Let me review the
          10        transcript, and you can proceed at this point in
          11        time.    Just keep it short.
          12                          MR. TOWNSEND:      I'll try.
          13                          MR. DePERNO:      Your Honor, if I
          14        could, I object on the grounds that the
          15        prosecution hasn't turned over the actual
          16        recording.
          17                          THE COURT:     That didn't happen yet?
          18                          MR. DePERNO:      No, it has not.
          19                          MS. HART:     Oh, it certainly did.
          20                          MR. DePERNO:      It has not.     And in
          21        fact, their expert witness has now stated in a
          22        letter that the prosecution or the police never
          23        took a copy of the recording, so --
          24                          THE COURT:     Okay.    This is all --
          25                          MR. DePERNO:      -- I don't know what

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1559 Page 23 of 131



                                                                               22
           1        to say.
           2                          THE COURT:     This is all news to
           3        everybody here.       What's going on?        Did you
           4        believe that a copy of the recording was sent to
           5        Mr. DePerno?
           6                          MR. TOWNSEND:      I know a copy was
           7        sent to Mr. DePerno.
           8                          MS. HART:     It's in the House
           9        report.
          10                          MR. TOWNSEND:      It was in the House
          11        report.
          12                          THE COURT:     You didn't get it?
          13                          MR. DePERNO:      We do not have a copy
          14        of the transcript -- or, we don't have a copy of
          15        the recording.
          16                          THE COURT:     You don't have a copy
          17        of the recording?
          18                          MR. DePERNO:      Right.
          19                          THE COURT:     You have a copy of the
          20        transcript?
          21                          MR. DePERNO:      We've seen the
          22        transcript, but we can't verify the transcript --
          23                          THE COURT:     Okay.
          24                          MR. DePERNO:      -- as to the
          25        recording.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1560 Page 24 of 131



                                                                                    23
           1                          THE COURT:     Okay.    Then I want to
           2        find out what happened to the recording.              You
           3        believe that the recording was sent to Mr.
           4        DePerno?
           5                          MR. TOWNSEND:      I know it was.         I
           6        know he has it.
           7                          THE COURT:     Okay.
           8                          MR. TOWNSEND:      It's not an if.
           9        He's got it.      It's part -- it's part of the
          10        House -- it was part of the House -- the initial
          11        House information that was given.             He was given a
          12        copy of every single transcript or tape that we
          13        had.
          14                          MS. HART:     Just one moment.
          15                          MR. DePERNO:      Not true.     One of our
          16        witnesses here today, Colleen Auer-Lemke will
          17        have to testify that as she has written in her
          18        police reports and has -- she's now indicated in
          19        the -- a document, an e-mail that we've obtained,
          20        that the police never took that recording.              They
          21        claim they have observed it, but didn't copy it.
          22                          THE COURT:     Observed it.      You mean
          23        it's a -- is it a video, or is it just a --
          24                          MR. TOWNSEND:      It's verbal.      It's a
          25        verbal recording.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1561 Page 25 of 131



                                                                               24
           1                          MR. DePERNO:      It's a recording.
           2                          THE COURT:     Verbal recording.
           3        Okay.
           4                          MR. TOWNSEND:      Can I just say
           5        something, your Honor?
           6                          THE COURT:     Sure, go ahead.
           7                          MR. TOWNSEND:      We had a three-day
           8        preliminary examination in Ingham County.
           9                          THE COURT:     Okay.
          10                          MR. TOWNSEND:      This is the first
          11        time we have ever heard about this allegation.
          12                          THE COURT:     Okay.    Well, this is a
          13        preliminary examination.         As we discussed back in
          14        chambers, it's not going to be finished today.
          15        We're going to try to get through the witnesses
          16        that are here, so they don't have to be coming
          17        back to Lapeer County.         And there are
          18        negotiations with respect to what is an end game
          19        on this particular case.
          20                   I want to make sure that a copy of the
          21        recording goes to Mr. DePerno, even though it's
          22        already been sent to him.         I want to make sure
          23        that -- oop, there we go.         How's that?
          24                   I'm going to allow him to proceed, but
          25        I'm going to reserve any kind of

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1562 Page 26 of 131



                                                                                 25
           1        cross-examination after you've had a chance to
           2        review the recording, too.          We'll keep this open
           3        at this point.
           4                          MR. TOWNSEND:      I would indicate,
           5        just so Mr. DePerno knows, this is a copy of all
           6        the taped statements that were made; the one
           7        there in Lapeer, the other ones that were in the
           8        offices of the defendant, and Mrs. Gamrat.
           9                          THE COURT:     Okay.    So some of them
          10        were in Ingham County, some of them were Lapeer
          11        County?
          12                          MR. TOWNSEND:      Right.
          13                          THE COURT:     Okay.    So it's noted
          14        for the record, they're received in court.              It
          15        looks like a disk of some type that has the audio
          16        recording of the Lapeer interview and of the
          17        discussion in Ingham County.
          18                          MR. TOWNSEND:      Right.
          19                          THE COURT:     So both of them are on
          20        there.
          21                          MR. TOWNSEND:      Can the defendant
          22        acknowledge receipt of this?
          23                          MR. DePERNO:      I have a disk in my
          24        hand, labeled MSP, 1st District HQ, Incident
          25        Number 10-715-15, Courser/Gamrat/Graham audio

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1563 Page 27 of 131



                                                                               26
           1        recordings.
           2                          THE COURT:     Okay.      Thank you.
           3                          MR. DePERNO:      Okay.
           4                          THE COURT:     And we'll just make
           5        sure that it's functioning, and leave that door
           6        open if you have any type of recross or --
           7                          MR. TOWNSEND:      Right.
           8                          THE COURT:      -- clarification that
           9        needs to be done as a result of your hearing and
          10        comparing with the transcript that's been
          11        admitted for purposes --
          12                          MR. TOWNSEND:      Your Honor.
          13                          THE COURT:      -- of preliminary
          14        examination only.
          15                          MR. TOWNSEND:      Could I ask --
          16                          MR. DePERNO:      Thank you.
          17                          MR. TOWNSEND:      Could I ask -- could
          18        I ask permission of the Court to allow the
          19        defendant and his counsel to listen to the tape
          20        now?    Because we've got several witnesses, so he
          21        can say that he's --
          22                          THE COURT:     Is it going to be an
          23        hour and a half, Counselor?
          24                          MR. TOWNSEND:      Oh, probably.
          25                          MR. DePERNO:      Probably.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1564 Page 28 of 131



                                                                                27
           1                          THE COURT:     No, no.      We don't want
           2        to do that.
           3                    How big is the transcript?          It looked
           4        like you were holding up something that was about
           5        ten pages.     That's it?
           6                          MR. TOWNSEND:      There's four pages.
           7                          MS. HART:     There's four pages per
           8        page.
           9                          MR. DePERNO:      There's four pages
          10        per page.
          11                          THE COURT:     Four pages.      Okay.
          12                          MR. TOWNSEND:      There is one I have.
          13        Can I get it marked?        Could you look through
          14        those to see if it's marked at all?            Is --
          15                          MR. DePERNO:      I got it.
          16                          MR. TOWNSEND:      May I approach the
          17        witness, your Honor?
          18                          THE COURT:     Go right ahead.
          19 Q      (Continuing by Mr. Townsend)          I'm going to go
          20        through certain -- certain parts of the
          21        transcript.      Now, you've read this transcript,
          22        and it's accurate as to what had transpired; yes?
          23 A      Yes, sir.
          24 Q      All right.     Tell us how it began when you walked
          25        in there.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1565 Page 29 of 131



                                                                               28
           1 A      I walked in, and I -- I went to Mr. Courser's
           2        back office, and I asked him what's going on.
           3        And he proceeded to tell me that he'd received
           4        some -- some text messages that were threatening
           5        to reveal his affair with Representative Gamrat.
           6 Q      Did he go into detail at all about this?
           7 A      He did.    He showed me one of them.
           8 Q      And do you recall what it said?
           9 A      I couldn't say with certainty what the text said.
          10        It was over two years ago.
          11 Q      All right.     Go ahead.
          12 A      He proceeded to tell me about these text messages
          13        that he received.       And he believed that there was
          14        a strong possibility that whoever had sent these
          15        text messages would reveal his affair to the
          16        general public.
          17 Q      All right.     Continue.
          18 A      He also proceeded to justify his affair by saying
          19        his wife had had previous affairs, and that she
          20        had some sort of mental disorder that he related
          21        to Aspergers.
          22 Q      Did he go into detail about what he wanted you to
          23        do?
          24 A      Yes.    He said that he had written an e-mail that
          25        he wanted to have sent to a wide -- a wide swath

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1566 Page 30 of 131



                                                                               29
           1        of people.     We had an e-mail list numbering in
           2        the tens of thousands of e-mails from across the
           3        state.     And he wanted to have that e-mail sent to
           4        those people as a -- as a distraction from
           5        what -- from his affair coming out with
           6        Representative Gamrat.
           7 Q      Okay.    And if you go to Page 13 --
           8 A      Um-hum (affirmatively).
           9 Q       -- in the transcript, do you have that?              Go down
          10        to Line --
          11 A      Page 13?
          12 Q      The line that --
          13 A      I'm sorry, Page 13?
          14 Q      Thirteen.
          15                          MS. HART:     There's four pages.
          16                          MR. TOWNSEND:      There's four pages
          17        on each.
          18                          THE WITNESS:      There's four pages.
          19        Okay.    One -- okay.      So we're talking about the
          20        fourth page of paper that I have?
          21                          MR. TOWNSEND:      Well...
          22                          THE WITNESS:      I'm sorry.
          23 Q      (Continuing by Mr. Townsend)          That's all right.
          24        Do you see where it says Page 13?
          25 A      Yes, I got it.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1567 Page 31 of 131



                                                                               30
           1 Q      I want you to look at Line 20 -- or, actually 18,
           2        and tell me -- before you read that section I'm
           3        going to want you to read, is that what you were
           4        talking about?
           5 A      I'm sorry, can you repeat that question?
           6 Q      Yes.     Just read that section.
           7 A      Okay.
           8 Q      Tell me what it's about.
           9 A      Okay.     Line 19 and 20?
          10 Q      Yeah.     He says, "Like tricky stuff.         Tricky
          11        stuff.     The GPSing just gets really weird stuff."
          12        (sic).
          13 A      Um-hum (affirmatively).
          14 Q      Okay.     What was that all about?
          15 A      I don't -- it appears that he thinks people are
          16        tracking him.
          17 Q      Okay.     And then he later says -- well, read out
          18        loud the next several paragraphs, would you?
          19 A      Starting at 19?
          20 Q      Sure, yeah.
          21 A      "So GPSing just gets really weird stuff.
          22                    So I've come down to this and we can
          23               sit here all night.      I've come down to
          24               that the way to handle it is to do a
          25               controlled burn of me." (sic)

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1568 Page 32 of 131



                                                                               31
           1 Q      Okay.     Hold on.    When he said controlled burn to
           2        you, does he go further on to explain what he
           3        meant a controlled burn of himself?
           4 A      Yes, I believe so.
           5 Q      Okay.     What was -- what is it?
           6 A      Yes.
           7 Q      What's a controlled burn?
           8 A      A controlled burn, what he was referring to was
           9        sending out this e-mail that would muddy the
          10        waters if his allegations of his affair were to
          11        come out with Representative Gamrat.             Basically
          12        that because this e-mail had been sent out, it
          13        would be perceived as part of a larger smear
          14        campaign that nobody would believe.
          15 Q      Would I be correct in assessing that this e-mail
          16        that he wanted you to send out was so outrageous
          17        that --
          18 A      Yes.
          19 Q       -- nobody's going to buy anything else?
          20 A      Yes.     It was -- it was lewd, and outrageous,
          21        and --
          22 Q      And we're going to get to that, okay?
          23 A       -- people wouldn't believe it.
          24                    Yes.
          25 Q      Okay.     Continue.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1569 Page 33 of 131



                                                                               32
           1 A      "So I've come down to the way to handle it is to
           2        do a controlled burn of me.          It's so over-the-top
           3        that people will see it, and it will be like"...
           4 Q      Feel free to read it.
           5 A      "Holy shit, what is that?         And anything that
           6        comes after that will be mild by comparison.               In
           7        a controlled burn, you do a little bit of truth
           8        mixed with a lot of lies."
           9 Q      Keep going.
          10 A      I say, "Okay."
          11                    Mr. Courser says, "People are so
          12        disturbed they won't print it.           But anything
          13        after that is going to be suspect.            It will be
          14        looking like a complete smear campaign."
          15 Q      Continue.
          16 A      And then I say, "What do you have in mind?"
          17                    He says, "An e-mail."
          18                    I say, "Okay."
          19                    There appears to be some inaudible
          20        words --
          21 Q      Does he say --
          22 A      -- in there.
          23 Q       -- Line 10, "As many e-mails as we can"?
          24 A      Line 10?     Sorry.
          25 Q      Page 4.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1570 Page 34 of 131



                                                                               33
           1 A      Oh, any e-mails -- oh, yeah.          I'm sorry, I missed
           2        that.     "As many e-mails as we can."
           3                    I say, "Okay."
           4                    There's some inaudible.
           5                    "From a different e-mail.         Rolling out
           6        of whatever, whatever the machinery would allow.
           7        Normally with this sort of thing, I would have
           8        Ike do it."
           9                    I say, "Um-hum (affirmatively)."
          10                    He says, "He's done it from gmail
          11        accounts, a series of them."
          12                    I say, "Yes.     He told me how to do that,
          13        though.     I can't remember."
          14                    Courser says, "The gmail account?"
          15                    I say, "Yes, he could do it, but
          16        would..."
          17                    Courser says, "Took him a long time."
          18                    I say, "I think he -- yeah, he told me
          19        he can only do 250 or 550 apiece." (sic)
          20                    Courser says, "A day or..."
          21                    I say, "For each of them a day, yeah."
          22                    Courser says, "That's what he did."
          23                    "So you'd have to create" -- I say, "So
          24        you'd have to create like a crap ton of them, and
          25        they're really hard to do, because they verify

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1571 Page 35 of 131



                                                                                 34
           1        everything with like phone numbers and stuff."
           2                    Courser says, "Right.        You have to pay
           3        for phones and all kinds of bullshit, so..."
           4                    I say, "Ike did.      Ike had to pay for
           5        phones or whatever?"
           6                    Courser says, "I think so."
           7                    I say, "Yeah, you probably have to have
           8        some burner phones to -- what did the -- did they
           9        say they wanted something?"
          10                    Courser says, "They didn't say anything.
          11        They wanted a response.         I didn't respond.       I
          12        don't respond to stuff like that."
          13                    I say, "Yeah, yeah.       That's messed up."
          14                    Courser says, "They don't want us here,
          15        dude.    I mean, it's not, you know, the whole
          16        thing with Tristan Cole up north and you just --
          17        I mean they absolutely hate it.           The Speaker,
          18        he's got a wound in his side, you know.             They're
          19        not there.     They want something from us.           They
          20        want us dead."
          21 Q      Okay.    I'm going to refer you down to Page 16.
          22        Down at -- or, Page 16, Line 17.
          23 A      Yes, sir.
          24 Q      If you could read that for me?
          25 A      "You can't do this anymore.          What -- what do you

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1572 Page 36 of 131



                                                                               35
           1        have in mind?      What's the e-mail?         Did you write
           2        it yet?"
           3                    Courser says, "It's already written.            I
           4        didn't print it."
           5                    There's some inaudible dialogue.
           6                    "I don't know what God will do, buddy.
           7        I don't have an idea on that.           I thought I was
           8        dead several times before already, so not going
           9        to -- 'Todd Courser caught on tape behind Lansing
          10        nightclub'."
          11 Q      Is this the -- is he showing you at this point
          12        what he had written?
          13 A      He's reading it from his computer screen.
          14 Q      Go ahead.
          15 A      "Todd Courser caught on tape behind Lansing
          16        nightclub."
          17                          MR. DePERNO:      Objection, your
          18        Honor.     Is there a question --
          19                          MR. TOWNSEND:      Yes.
          20                          MR. DePERNO:      -- or are we just
          21        reading from the transcript?
          22                          MR. TOWNSEND:      Right now...
          23 Q      (Continuing by Mr. Townsend)          Did he -- let me
          24        see if I could help out on this.            Did -- when you
          25        were talking to him, did he have an opportunity

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1573 Page 37 of 131



                                                                               36
           1        to read to you the letter that he had typed?
           2 A      Yes, sir.
           3 Q      And what you're going to read now, is what he had
           4        typed, and he's reading it to you; is that
           5        correct?
           6 A      Correct.
           7 Q      Proceed.
           8 A      "Todd Courser caught on tape behind Lansing
           9        nightclub.     In truth Courser secretly removed
          10        from caucus -- caucus several weeks ago due to a
          11        male paid on -- paid for sex."           Inaudible.
          12        "Prominently in some nightclub.           He's a bisexual,
          13        porn-addicted sexual deviant."
          14                    And then you just get end quote.
          15                    Courser says, "And then you just get
          16        nasty about it."       Quote...
          17 Q      Go ahead, read it.
          18 A      "His cock is hanging out all over Lansing since
          19        the election.      That's why he was thrown out of
          20        caucus."
          21 Q      When he read that to you, did you reply to him at
          22        all?
          23 A      Yes.    I said, are you serious?         What are you
          24        talking about?      That's ridiculous.
          25 Q      All right.     You read that.       Did there come a

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1574 Page 38 of 131



                                                                               37
           1        point in time that you had been talking and
           2        discussing with -- did there ever come a point in
           3        time when you talked, I believe using the
           4        terminology he wanted to inoculate the herd?
           5 A      Yes, sir.
           6 Q      Okay.     Without reading it, just tell me what --
           7        what that was about when he talked to you about
           8        it, and what did it mean?
           9 A      He said that he wanted to inoculate the herd,
          10        which I understood to be another word for a
          11        controlled burn, in which he wanted to -- in an
          12        inoculation that you give to a herd of animals to
          13        keep them from getting a certain disease.
          14        Basically he wanted to give his constituents and
          15        the general public and republican delegates this
          16        e-mail, which he would -- would be a shot, to
          17        make sure that they would not succumb to the
          18        allegations of his affair with Representative
          19        Gamrat.
          20 Q      Would it be fair to say he wanted to lie to them?
          21 A      Yes.    He said so.
          22 Q      Okay.     The other side, if you go to Page 19 of
          23        the transcript, on this page read lines -- from
          24        Line 8 to Line 11.
          25 A      Courser:     "What does this do?        I need to, if

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1575 Page 39 of 131



                                                                               38
           1        possible, inoculate the herd against gutter
           2        politics that are coming.         Unless they have
           3        something really awful, which I do not know
           4        about, okay."
           5 Q      All right.     And also he had talked to you on the
           6        phone earlier about he wanted you to come over
           7        and destroy him; yes?
           8 A      Yes, sir.
           9 Q      Okay.    And now I want you to read from the Line
          10        21 on Page 19, to Line 1 on Page 20.
          11 A      Courser says, "We decided to destroy ourselves.
          12        If this is the lead in, we go for the sham -- the
          13        scam.    She's working through with her husband,
          14        and they've been working through it.             I'm going
          15        to go into all the details I can go into; what
          16        happened, and how I'm going to do what I can."
          17 Q      Okay.    Now, you were so -- you were still his
          18        employee, an active state employee, correct?
          19 A      Yes, sir.
          20 Q      And the defendant was your supervisor; yes?
          21 A      Yes, sir.
          22 Q      You worked directly for him; yes?
          23 A      Yes, sir.
          24 Q      What do you -- when he's talking about this,
          25        what's going through your mind?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1576 Page 40 of 131



                                                                               39
           1 A      I -- I was flabbergasted.         I was maybe angry or
           2        saddened by the idea that we would seek to
           3        deceive tens of thousands of people.             I was
           4        shocked and surprised.
           5 Q      Did there come a point in time that he's
           6        attempting to get you to do something with all of
           7        this?
           8 A      Yes.     He wanted me to send this e-mail to a large
           9        number of e-mail addresses.
          10 Q      So he wanted to get you involved with this -- I
          11        guess this lie?
          12 A      Yes.     He wanted me to cover up his affair.
          13 Q      Okay.     Now, I want to go to Page 30, Line 9.            And
          14        read it to yourself quickly.          And does this deals
          15        with everything we just talked about, about how
          16        he wanted to get you involved with this?
          17 A      Yes, sir.
          18 Q      Okay.     Can you -- can you read that, please?
          19 A      Starting at 9?
          20 Q      Yeah, on Page 30, and Line 9.
          21 A      Yes, sir.
          22                    "You want to do this tonight?"
          23 Q      No.     I -- is that -- I just want to make sure we
          24        know.     "You want to do this tonight", is that
          25        sending the e-mail out?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1577 Page 41 of 131



                                                                               40
           1 A      Yes, sir.
           2 Q      Okay.    Go ahead.
           3 A      I say, "You want to do this tonight?"
           4                    Courser says, "I do.        You're not going
           5        to work tomorrow."
           6                    I say, "All right."
           7                    Courser says, "You're going to be sick."
           8                    I say, "Okay."
           9                    Courser says, "Got it?"
          10                    I say --
          11 Q      You're going to be sick?
          12 A      Yes.
          13 Q      Okay.    Go ahead.
          14 A      I say, "Yeah.      I'm not going to work.         What am I
          15        going to do tomorrow?"
          16                    Courser says, "Well, you're going to --
          17        you're going to be home after this."
          18                    I say, "I don't know what you mean."
          19                    Courser says, "You're going to do this
          20        and then go home."
          21 Q      All right.     So you're going to do this.          You're
          22        going to do this e-mail, or send out an e-mail
          23        allegedly, and then you're going to go home and
          24        be sick?
          25                          MR. DePERNO:      Objection, your

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1578 Page 42 of 131



                                                                               41
           1        Honor.    The witness didn't testify to that.
           2                          MR. TOWNSEND:      I'm asking him.
           3                          THE COURT:     He's testified as to
           4        what he said.
           5                   Move on.
           6 Q      (Continuing by Mr. Townsend)          What'd you think
           7        about that?      All of a sudden he's asking you to
           8        take a day off after sending this stuff out.
           9 A      I don't know.      I thought it was -- I thought it
          10        was inappropriate.        And I was still -- I was
          11        still shocked that he was asking me to do it.
          12        And I felt that --
          13 Q      Okay.    Page 31, Line 1 through Line 7, if you
          14        could?
          15 A      Thirty-one?
          16 Q      Page 31, Line --
          17 A      I'm sorry, Line?
          18 Q      Line 1 through Line 7.
          19 A      I say, "I can't figure it.          I mean -- I mean, I
          20        can't figure it out.        It's the easiest, quickest,
          21        best way would be to just hit all the media,
          22        don't worry about the other people."
          23                   Courser says, "I need the other people
          24        though, because I want them to insulate.              You're
          25        inoculating the whole herd."

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1579 Page 43 of 131



                                                                                 42
           1                   I say, "This is a crazy way to deal with
           2        the situation.      Normally people just front it
           3        off, head it off for themselves and say hey, this
           4        happened, or quietly resign and go away.              Like
           5        that's usually what happens when this situation.
           6        So this is kind of a crazy way to do it." (sic)
           7 Q      All right.     So after you're talking about this,
           8        did there come a point in time that you mailed
           9        them out, or you had a discussion where you're
          10        concerned, or anything like that?
          11 A      I did not send the e-mail, no.
          12 Q      Okay.    What was your concern?         What'd you talk to
          13        him about?
          14 A      Well, I told him I didn't want to be part of
          15        covering it up.
          16 Q      Okay.    And that's all included in the transcript
          17        too, whatever your discussions were?
          18 A      There's some discussions there.           And then after I
          19        left his office, I texted him to tell him that I
          20        couldn't be a part of it, and I couldn't be a
          21        part of covering it up.
          22 Q      Okay.    Before you left his office, did you tell
          23        him that you -- why you wanted to leave his
          24        office without making an agreement?
          25 A      I told him that I wanted to think about it.              I

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1580 Page 44 of 131



                                                                               43
           1        felt -- I knew at that point I couldn't send it
           2        out, but I -- I didn't feel that he would let me
           3        leave unless I at least told him I would think
           4        about it.
           5                    In fact, I asked -- I asked to leave I
           6        think on two or three separate occasions, and he
           7        kind of brushed that off and wouldn't let me --
           8        let me leave.      So I felt that if I told him I'll
           9        think about it, that he would -- that he would
          10        let me go.
          11 Q      All right.     So I -- did you leave his office?
          12 A      Yes.
          13 Q      And there came a point in time, I believe you
          14        just indicated, you made re-contact with him;
          15        yes?
          16 A      Yes.    He texted me a little later in the evening,
          17        and I responded to him and said that I
          18        couldn't -- I couldn't send the e-mail, I
          19        couldn't be a part of covering up.
          20 Q      All right.     Do you know whether or not an e-mail
          21        was sent out?
          22 A      Yes.
          23 Q      And to how many people, if you know?
          24 A      I do not know.
          25 Q      All right.     Do you know who sent that e-mail out?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1581 Page 45 of 131



                                                                               44
           1 A      I do.
           2 Q      Who?
           3 A      Immanuel Eickhold.
           4 Q      Immanuel Eickhold?
           5 A      Yes.
           6 Q      All right.     And did you get a copy of that
           7        e-mail?
           8 A      Yes, sir.
           9 Q      How did you get a copy of that e-mail?
          10 A      A day -- the next day or the day after that, I
          11        don't remember exactly, an intern in our office
          12        in Lansing received the e-mail from an
          13        investigative reporter from New York or something
          14        like that who had received it.           I don't even know
          15        how she received it.        But the interns forwarded
          16        it on to us, because he was very concerned about
          17        this type of information going around about our
          18        boss.
          19 Q      And in a --.
          20                          MR. TOWNSEND:      May I approach the
          21        witness, your Honor?
          22                          THE COURT:     Go ahead.
          23 Q      (Continuing by Mr. Townsend)          I'm going to hand
          24        you this document that's been marked as People's
          25        Proposed 2.      Please look at that, if you could.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1582 Page 46 of 131



                                                                                45
           1                          MR. DePERNO:      Is there a copy for
           2        me?
           3                          MR. TOWNSEND:      I thought you had a
           4        copy.
           5                          MR. DePERNO:      I don't.
           6                          MR. TOWNSEND:      And that will be
           7        sent to Mr. DePerno.          Did they give you this
           8        copy?     I have a copy.
           9                          MR. DePERNO:      Okay.     I object to
          10        the same thing.       Okay.     I object to the cover
          11        that's on there, and that's not part of the
          12        e-mail.
          13                          MR. TOWNSEND:      Hold on.
          14 Q      (Continuing by Mr. Townsend)          Can you look at it,
          15        please?
          16 A      Yes, sir.
          17                          MR. DePERNO:      Can I get some
          18        clarification?      Is this an e-mail from Ben
          19        Graham?
          20                          MR. TOWNSEND:      Pardon?
          21                          MR. DePERNO:      Is this an e-mail
          22        from Ben Graham?
          23                          MR. TOWNSEND:      No.    It's his
          24        e-mail, the defendant's e-mail that was sent out
          25        by Mr. Eickhold.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1583 Page 47 of 131



                                                                                46
           1                          MR. DePERNO:      I object to it as
           2        evidence then, without testimony as to Mr.
           3        Eickhold that he sent this e-mail.             Ben Graham
           4        didn't send the e-mail.
           5                          MR. TOWNSEND:      But he indicated
           6        that he did receive a copy of it.             And I was
           7        going to lay -- maybe lay an additional couple
           8        questions for foundational purposes.
           9                          THE COURT:     Well, let's see if you
          10        can lay the foundation.
          11                          MR. TOWNSEND:      Okay.
          12                          THE COURT:     I'll reserve a ruling
          13        on the objection.
          14 Q      (Continuing by Mr. Townsend)          The contents of
          15        that e-mail, are you familiar with the contents
          16        of that e-mail?
          17 A      Yes, sir.
          18 Q      And why are you familiar with the contents of
          19        that e-mail?
          20 A      I -- this -- a copy of this was shown to me by
          21        Mr. Courser on his computer in his office that
          22        evening.
          23 Q      Okay.    Is it identical to what was shown on the
          24        computer?
          25 A      To the best of my knowledge, it is.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1584 Page 48 of 131



                                                                               47
           1 Q      And all of a sudden you got your name at the
           2        bottom of that, don't they?
           3 A      (No audible response).
           4 Q      The second page.
           5 A      Yes.
           6 Q      Is there -- do you know why your name's at the
           7        bottom of that page?
           8 A      I believe this was forwarded -- I think this
           9        e-mail was forwarded to me.
          10 Q      The contents of that which was shown to you by
          11        the defendant on his computer?
          12 A      Yes, the main body of the e-mail.
          13                          MR. TOWNSEND:      At this time I would
          14        move for its admission.
          15                          THE COURT:     For purposes of
          16        preliminary examination, I will allow the
          17        exhibit.
          18                          (Whereupon People's Exhibit Number
          19                          2 was received into evidence.)
          20                          MR. TOWNSEND:      May I get an exhibit
          21        sticker?
          22                          COURT CLERK:      Sure.
          23                          THE COURT:     What number is that
          24        going to be?
          25                          MR. TOWNSEND:      It's actually Number

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1585 Page 49 of 131



                                                                               48
           1        1, Judge.
           2                          THE COURT:     Thank you.
           3                          MR. TOWNSEND:        The cover -- the
           4        cover sheet had the original exhibit on it.
           5                          MS. HART:     Two.
           6                          MR. TOWNSEND:        I mean 2.
           7                          THE COURT:     All right.
           8 Q      (Continuing by Mr. Townsend)           Can you read that
           9        into the record, please?
          10 A      You'd like me to read the whole thing?
          11 Q      Yes.
          12 A      Okay.     Should I just skim to the main body of the
          13        e-mail?     There's e-mail addresses and other
          14        extraneous...
          15 Q      Start with "Subject."
          16 A      "Subject:     Breaking scandal, Todd Courser.           He's
          17        a freak, he's a gun-toting, Bible-thumping,
          18        cock-sucking freak.        His whole personalit is a
          19        sham.     He's a tool, pawn of establishment." (sic)
          20                    "Forward:     Breaking scandal, Todd
          21        Courser."     My name, Keith Allard, Steven Kara
          22        (phonetic).      This e-mail was forwarded to us, and
          23        this is a printout of it.
          24                    And then my e-mail address, Keith
          25        Allard's e-mail address, Steven Kara's e-mail

                        CANDACE C. NOBLETT, C.S.R.         2238
                       255 Clay Street, Lapeer, MI         48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1586 Page 50 of 131



                                                                               49
           1        address at the House.
           2                   It says, "Looks like the entire e-mail
           3        didn't forward.       Sending again."
           4                   This is from George
           5        Rathburn520@gmail.com.         Sent 5-20-2015, 11:36:36
           6        a.m. Eastern daylight time.
           7                   "Subject.      Breaking scandal -- Todd
           8        Courser, breaking scandal.          State Rep Courser
           9        caught behind a Lansing nightclub.            Christian
          10        conservative or Godless addicted monster?              Truth,
          11        Courser secretly removed from caucus several
          12        weeks ago due to male-on-male paid-for sex behind
          13        a prominent Lansing nightclub.           Action soon
          14        coming to remove Courser.         He is a bisexual,
          15        porn-addicted sex deviant all over Lansing since
          16        the election, and that is why he was thrown out
          17        of caucus.     He is a freak.       He is a gun-toting,
          18        Bible-thumping, cock-sucking freak.            His whole
          19        personalit is a shame -- a sham.           He is a tool,
          20        pawn of establishment.         In past election, he was
          21        accused of child molestation, and he's done
          22        things that should have him in jail.             He doesn't
          23        work in Lansing.       He's just there feeding his
          24        habit of alcohol, drugs, and illicity sex."
          25                   Illicit's spelled wrong.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1587 Page 51 of 131



                                                                               50
           1                   "Most days he is high, stoned on drugs
           2        and alcohol, while he's supposed to be voting at
           3        the State House.
           4                   Rep Gamrat -- Gamrat, knew about it all
           5        along and has helped cover his actions, has
           6        played along and been complicit in his sordid
           7        activities, and has covered for him over and
           8        over.    And her involvement is the real reason she
           9        was thrown out.       She shouldn't have entrusted a
          10        state rep or national committee woman.             She is a
          11        tramp, a lie, and a laugh for this bisexual
          12        cock-sucking monster." (sic)
          13                   "This tea bagger takes his title
          14        seriously, moaning, groaning, fucking and
          15        screwing man-on-man, man-on-woman, and whoever he
          16        can pay.     Pictures and video, youtube tell the
          17        whole story."
          18                   Whole is misspelled.
          19                   "Of all of his exploits behind
          20        nightclubs and hotels at some of the best and
          21        worst places in Lansing, with all their grinding,
          22        hot and sweaty sex and drug use.           It is too much
          23        to hide anymore.       He is a scam."
          24                   And then there's some other extraneous
          25        e-mail footers and things like that.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1588 Page 52 of 131



                                                                               51
           1                          THE COURT:     Could the three of you
           2        approach real quickly?
           3                          (Whereupon a discussion was had
           4                          side bar.)
           5                          THE COURT:     Is there a Lisa Ruce
           6        Church (phonetic) here?         Okay, I just received
           7        your notification.        You are from the news?
           8                          MS. RUCE CHURCH:       Yes.
           9                          THE COURT:     The Michigan
          10        Information Research --
          11                          MS. RUCE CHURCH:       Yes.
          12                          THE COURT:     -- in Lansing?
          13                          MS. RUCE CHURCH:       Yes.
          14                          THE COURT:     Okay.    All right.     We
          15        just -- I just saw this.         And we had the Lapeer
          16        News approval, but we didn't -- I just saw this.
          17        It wasn't on the normal format, so it slipped my
          18        attention when I was going through the file.
          19                   So you are bound by any normal news
          20        procedures --
          21                          MS. RUCE CHURCH:       Yes, ma'am.
          22                          THE COURT:     -- and I just wanted to
          23        share that with counsel here.
          24                          MS. RUCE CHURCH:       Yes, ma'am.
          25                          THE COURT:     Thank you.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1589 Page 53 of 131



                                                                                 52
           1                    You may proceed.
           2                    It's almost 11 o'clock, gentlemen.           I
           3        know I had some other matters scheduled.
           4                          MR. DePERNO:      Whatever the Court
           5        wants to do, it's your call.
           6                          COURT CLERK:      I told them to come
           7        back at 11:30.
           8                          THE COURT:     Okay.      We've got until
           9        11:30 then.
          10                          MR. DePERNO:      Fine.
          11                          MR. TOWNSEND:      Thank you.
          12 Q      (Continuing by Mr. Townsend)          Now, this was --
          13        correct me if I'm wrong, this is the e-mail that
          14        was written by the defendant; yes?
          15 A      Yes, sir.
          16 Q      That's the e-mail the defendant wanted sent to
          17        his constituency?
          18 A      Yes, sir.
          19 Q      And other people maybe at the House or wherever?
          20 A      Yes, yeah.     It was a --
          21 Q      Where specifically did he want it sent, if you
          22        recall?
          23 A      He didn't say specifically.          I believe he said as
          24        wide as possible.
          25 Q      How many people do you have on your computer

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1590 Page 54 of 131



                                                                               53
           1        services for e-mails and things of that nature?
           2 A      I don't remember the specific number, but it's in
           3        the tens of thousands.
           4 Q      Okay.     Did you send this?
           5 A      No.
           6 Q      Did you send a text or anything like that?
           7 A      I'm sorry.     What's that?
           8 Q      Did you send -- you didn't send a text about
           9        this?     You didn't send the e-mail or anything?
          10 A      No, I did not send the e-mail.
          11 Q      Just to clarify, I believe early on you had
          12        indicated that the defendant was getting
          13        threatening texts or something of that nature?
          14 A      Yes, sir.
          15 Q      What type of texts were those?           Were those texts
          16        attributed from -- or, to speed this along, texts
          17        about revealing the affair and things of that
          18        nature?
          19 A      Yes, sir.
          20 Q      Did you send those texts?
          21 A      No.
          22 Q      Did you ever send him any texts threatening him
          23        in any manner?
          24 A      No.
          25 Q      Do you know anybody that did?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1591 Page 55 of 131



                                                                               54
           1 A      I do know who -- I do know who sent those text
           2        messages.
           3 Q      Who sent those text messages?
           4 A      I believe it was Ms. Gamrat's husband and a --
           5        and a friend of his.
           6 Q      And who's the friend of his?
           7 A      I believe his name is David Horr.
           8 Q      Okay.    Did you know whether or not Joshua Cline
           9        sent any threats like that?
          10 A      To my knowledge, I do not know.
          11 Q      How about Mr. Allard?
          12 A      As far as I know, he did not.
          13 Q      Now, there was a discussion in the conversation
          14        you had with the defendant in his office about
          15        calling in sick or not going to work the next
          16        day.
          17 A      Yes, sir.
          18 Q      Do you remember that?
          19 A      Yes, sir.
          20 Q      Did you go to work the next day?
          21 A      I did not.
          22 Q      Why?
          23 A      I was at that point considering whether or not I
          24        could remain employed at the House and remain
          25        working for somebody who would conduct themselves

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1592 Page 56 of 131



                                                                               55
           1        in that manner.
           2                          MR. TOWNSEND:      Let me have one
           3        moment, your Honor.
           4                          THE COURT:     Certainly.
           5                          MR. TOWNSEND:      I have no further
           6        questions at this time, your Honor.
           7                          THE COURT:     Mr. Deperno, any
           8        questions?
           9                          MR. DePERNO:      I do.
          10                          CROSS-EXAMINATION
          11 BY MR. DePERNO:
          12 Q      You had said --
          13                          MR. DePERNO:      Should I proceed now,
          14        or you had made a comment about listening to the
          15        recording?
          16                          THE COURT:     I'm going to let you
          17        proceed now.      And then if something comes up that
          18        you want to recall the witness at a later date,
          19        we'll do that.
          20                          MR. DePERNO:      Okay.     Thank you.
          21 Q      (Continuing by Mr. DePerno)          Mr. Graham, do you
          22        recall the preliminary hearing we had in Ingham
          23        County on May 26, 2016?
          24 A      Yes, sir.
          25 Q      Have you spoken with Denise Hart or Gregory

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1593 Page 57 of 131



                                                                                56
           1        Townsend since then?
           2 A      Yes, sir.
           3 Q      What have you spoken about?
           4                          MR. TOWNSEND:      Your Honor, I'm
           5        going to object.       First of all, whatever we
           6        talked about is work product, discussing
           7        information with the witness.           And I'd be -- so
           8        I --
           9                          THE COURT:     I really don't want to
          10        get into whatever happened down in Ingham County.
          11        And so I'd ask you to tread very carefully there.
          12        Let's just deal with what we've got going on up
          13        here in Lapeer, please, and ask for your
          14        consideration on that.
          15 Q      (Continuing by Mr. DePerno)          You testified that
          16        Todd Courser was your supervisor?
          17 A      Yes, sir.
          18 Q      Wasn't Keith Allard your supervisor?
          19 A      No.    Keith Allard was another employee in the
          20        office who had more seniority than me.             And he
          21        was instructed to be the leader of the staff in
          22        our office, but he was not my supervisor in any
          23        official capacity.
          24 Q      And if he had testified that he was your
          25        supervisor, he'd be wrong; is that correct?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1594 Page 58 of 131



                                                                               57
           1 A      In any official capacity, he was not my
           2        supervisor.
           3 Q      What does that mean official capacity?
           4 A      He didn't have any authority to hire, fire, or
           5        penalize me for following or not following his
           6        orders.
           7 Q      But did he supervise you?
           8 A      He was another staff member in the office with
           9        more seniority, who was able to direct us in the
          10        things that we were conducting in the office.
          11 Q      So he directed you on how to do things in the
          12        office?
          13 A      Well, he knew more about the House than me.              He'd
          14        been there for quite a while before, so he knew
          15        more about the procedures and processes of the
          16        House.
          17 Q      And he did direct you then?          Yes or no question.
          18 A      Yeah, he told me how to do certain things, yes.
          19 Q      Was Tim Bowlin also your supervisor?
          20 A      Tim Bowlin was the -- I'm not sure I would refer
          21        to him as my supervisor.         He obviously had the
          22        authority to hire and fire.          He was the head of
          23        the House business office.
          24 Q      And he would know how your job as a -- how your
          25        job operates, correct?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1595 Page 59 of 131



                                                                               58
           1 A      Yes.
           2 Q      So he could hire and fire you, so he was your
           3        supervisor, correct?
           4 A      Sure, yes.
           5 Q      You stated that on the night of May 19th, 2015,
           6        you spoke to Josh Cline, correct?
           7 A      Yes, sir.
           8 Q      You referred to him as one of your co-workers?
           9 A      Yes, sir.
          10 Q      Did you know that he was no longer employed by
          11        the House at that time?
          12 A      Yes, sir.
          13 Q      So why -- how is he your co-worker?
          14 A      He was a co-worker at one time.
          15 Q      That's not what you testified to.             You said you
          16        called and talked to a couple of your co-workers.
          17 A      Yes.
          18 Q      And that wasn't true, correct?
          19 A      He was a co-worker at one time.
          20 Q      But not on that night?
          21 A      Correct.
          22 Q      How many recordings of Todd Courser did you make?
          23 A      I believe there was three recordings.
          24 Q      That's it, just three recordings?
          25 A      Yes.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1596 Page 60 of 131



                                                                               59
           1 Q      And is that just you personally who made three
           2        recordings?
           3 A      Yes.
           4 Q      How did you make those recordings?
           5 A      With my cell phone.
           6 Q      Did anyone else make any recordings of Todd
           7        Courser?
           8 A      Not that I'm aware of.
           9 Q      Did you make any recorders -- recordings on
          10        computers?
          11 A      No, sir.
          12 Q      Do you have any knowledge if Todd's -- Todd
          13        Courser's House of Representatives office was
          14        bugged?
          15 A      He told me it was.
          16 Q      He told you it was?
          17 A      Yes, sir.
          18 Q      Didn't you tell -- didn't you have a meeting with
          19        Anne Hill, where you told her the offices were
          20        bugged?
          21 A      Yes.    I told her that Todd had told me that the
          22        offices were bugged.
          23 Q      So it's going to come back around to Todd told
          24        you that the offices were bugged?
          25 A      Yes.    I didn't have any independent knowledge of

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1597 Page 61 of 131



                                                                               60
           1        Todd -- the office being bugged.
           2                          MR. TOWNSEND:      Your Honor, may I
           3        make an objection at this point as to the
           4        relevancy of the line of questioning with regards
           5        to the matter before the Court?
           6                          THE COURT:     Response?
           7                          MR. DePERNO:      I think it gets to
           8        the idea that there were additional recordings
           9        made by Ben Graham that lead up to that night on
          10        May 19th, 2015.
          11                          THE COURT:     Response?
          12                          MR. TOWNSEND:      I guess my response
          13        is the witness already testified to making the
          14        three -- I mean, he can ask if he made any
          15        recordings.      I believe it was already indicated
          16        no.
          17                          THE COURT:     Let's clarify it.
          18        Reask that particular question, and then we'll
          19        move on.
          20 Q      (Continuing by Mr. DePerno)          Did you place any
          21        other -- did you place any recording -- recording
          22        devices in Todd Courser's office?
          23 A      Other than having my cell phone on me and having
          24        it recording, no.
          25 Q      And you did that in which office; Lapeer or in

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1598 Page 62 of 131



                                                                               61
           1        the state offices?
           2 A      Both.
           3 Q      How many recordings did you make in the state
           4        office?
           5 A      Two.
           6 Q      Why did you make recordings in the state office?
           7                          MR. TOWNSEND:      Again, I guess my
           8        objection is to the relevancy as to the Lapeer
           9        case.     That may have some interest for the Ingham
          10        County case, but I don't know what it has to do
          11        with this case.
          12                          THE COURT:     Ask that particular
          13        question.     I'll have him answer it if it had
          14        anything to do with the Lapeer case.
          15 Q      (Continuing by Mr. DePerno)          Mr. Graham, you
          16        testified that you recorded Todd Courser because
          17        you were concerned for your safety, correct?
          18 A      Yes, sir.
          19 Q      So why did you record other meetings in the
          20        Ingham Count -- in the Ingham County office?
          21                    You don't need to look at them.           You can
          22        look at --
          23                          MR. TOWNSEND:      No, you don't have
          24        to.     I'm objecting anyway.       Objection to the
          25        relevancy of -- this is -- he's talking with

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1599 Page 63 of 131



                                                                               62
           1        regard to the tapes being made in Ingham County,
           2        having nothing to do with this case ending in
           3        Lapeer.
           4                          THE COURT:     Response?
           5                          MR. DePERNO:      I think it has
           6        everything to do with this case.           He has test --
           7        I can ask him about his answers to questions,
           8        when he's stated that he recorded Todd Courser
           9        that night because he was afraid.             Was he afraid
          10        also in Ingham County, in the state office
          11        buildings?
          12                          THE COURT:     Well, you know what,
          13        I'm going to sustain the objection, because I
          14        don't care if he was afraid in Ingham County.
          15        That's not what I'm dealing with here.             So let's
          16        move it on, gentlemen.
          17 Q      (Continuing by Mr. DePerno)          When you were
          18        working as a staff person for the House of
          19        Representatives, you also had your own
          20        independent political company, correct?
          21 A      I had -- yes.      I had a separate LLC from -- that
          22        I started in 20 -- early 2014, I believe.
          23 Q      And what was the name of that company?
          24 A      Bellwether Strategies, LLC.
          25                          MR. TOWNSEND:      May I see that,

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1600 Page 64 of 131



                                                                                63
           1        Counsel?
           2 Q      (Continuing by Mr. DePerno)          What was the date
           3        that the company was formed?
           4 A      I believe it's 11-13-2013.
           5                          MR. TOWNSEND:      Your Honor, again I
           6        hate to keep doing this, but if I could make an
           7        objection as to the relevancy with regard to the
           8        LLC he may have.       And I assume the records of
           9        course -- you know, if he says it's relevant, I
          10        have no objection to the records.             But I don't
          11        know how that has anything to do with Lapeer.
          12                          THE COURT:     Response?
          13                          MR. DePERNO:      Well, it has
          14        everything to do with the charge in Lapeer,
          15        because the charge claims that Ben Graham was at
          16        Mr. Courser's office that evening as a state
          17        employee.     It's our position that he was not
          18        there as a state employee, but that he was there
          19        as a political consultant to his own company.
          20                          MR. TOWNSEND:      Well, then I guess
          21        my position is just ask him.
          22                          MR. DePERNO:      Well, I can ask him,
          23        but I can also introduce the exhibit.
          24                          THE COURT:     Okay.    Go ahead and ask
          25        him, and we'll go from there.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1601 Page 65 of 131



                                                                               64
           1 Q      (Continuing by Mr. DePerno)          What was the purpose
           2        of this company that you formed?
           3                          MR. TOWNSEND:      Your Honor, I
           4        object.     The defense counsel is not doing what
           5        the Court directed.        I believe you said ask if he
           6        was there or not.
           7                          THE COURT:     He's got a point there,
           8        Counselor.
           9                          MR. DePERNO:      Can I not lay the
          10        foundation as to lead up to that question first?
          11                          THE COURT:     I think we all know
          12        where we're leading up to.          Just ask the
          13        question.     It's now five after 11.         We've got 25
          14        minutes.
          15 Q      (Continuing by Mr. DePerno)          Mr. Graham, were you
          16        at Todd Courser's office on May 19th as a state
          17        employee or as a member of your own political
          18        consulting company?
          19 A      I believe at that time I was working for the
          20        State House, and I was there as a state -- as an
          21        employee of the State House.
          22 Q      Why do you think that?
          23 A      Well, I was currently working for the State
          24        House, and I was not working as part of that
          25        political consulting company.           I was not paid as

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1602 Page 66 of 131



                                                                               65
           1        part of that political consulting company for
           2        that meeting.
           3 Q      Well, you had been paid for a lot of other
           4        meetings with Todd Courser?
           5 A      In the year 2014, yes.
           6 Q      And you were even paying --
           7 A      In 2015, no.
           8 Q      You were even paying bills for that -- you were
           9        even receiving income from that company in 2015,
          10        correct?
          11 A      I don't believe that I received much if any
          12        income in 2015 from that company.
          13 Q      When Todd Courser called you that evening, and
          14        you stated he needed you to come to his office,
          15        did he tell you to come to his office as a state
          16        employee?
          17 A      He did not use those words specifically, no.
          18 Q      Well, what words did he use specifically?
          19 A      He said, I need you to come to my office.
          20 Q      Okay.    You say -- you said you didn't have a
          21        choice, but why didn't you have a choice to go to
          22        his office?
          23 A      Well, I felt that if I hadn't gone, I -- my job
          24        in Lansing could be at risk.
          25 Q      What made you think that?         Did he tell you your

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1603 Page 67 of 131



                                                                               66
           1        job was at risk?
           2 A      No.
           3 Q      So what made you think that your job was going to
           4        be at risk?
           5 A      Well, I mean, if you defy a direct order from
           6        your boss, your job could be at risk.             That's --
           7 Q      And you --
           8 A       -- usually how it works.
           9 Q      You're telling us that you thought that if Todd
          10        Courser asked you to come to his office at ten
          11        o'clock at night, and you said I'm too tired,
          12        that your -- that he would fire you the next day?
          13 A      I thought that was a possibility, yes.
          14 Q      All right.     You claim that he had weapons and a
          15        loaded gun.      Have you ever seen this loaded gun?
          16 A      Yes, sir.
          17 Q      How did you see it?
          18 A      I worked in his office for years.             It was common
          19        knowledge.
          20 Q      How did you work in his office --
          21 A      I mean, he'd show me -- he'd shown me his weapons
          22        many times.
          23 Q      How long did you work in his office many times?
          24 A      I had been working in his office as a -- as a
          25        political consultant for the past few previous

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1604 Page 68 of 131



                                                                                67
           1        years before 2015.
           2 Q      And you had an -- you had an actual office in
           3        Todd Courser's office for your company Bellwether
           4        Strategies, correct?
           5 A      I had a desk there up until January of 2015,
           6        yeah.
           7 Q      What do you mean you had a desk there?             In the
           8        hallway?     Where was it?
           9 A      Well, it was in his upstairs.           I mean, it's a
          10        communal office.       There's --
          11 Q      It was in an office, right?
          12 A      Sure.
          13 Q      So you had an office?
          14 A      Yes.
          15 Q      Okay.    Thank you.     And through that office, you
          16        operated Bellwether Strategies?
          17 A      In 2014, yes.      2015, no.
          18 Q      Do you think there's any way that Todd Courser
          19        could have asked you to come to his office
          20        through your political consulting company?
          21 A      Well, he didn't say come here as my political
          22        consultant and I'll pay you the -- as a political
          23        consultant.
          24 Q      You said you decided to tape the interview
          25        because you were afraid, right?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1605 Page 69 of 131



                                                                               68
           1 A      Yes, sir.
           2 Q      Why didn't you call the police if you were
           3        afraid?
           4 A      Call the police and tell them that I'm afraid
           5        that my boss is going to kill me?
           6 Q      Yes.     You could say my boss has summoned me into
           7        his office at ten a -- ten p.m. at night, he has
           8        a loaded gun, I think he's suicidal, I don't want
           9        to go.     Why didn't you do that?
          10 A      The thought didn't occur to me.
          11 Q      The first thought you had was to record the
          12        conversation?      That's what was going to protect
          13        you from those bullets flying at you?
          14 A      Well, as I said, I -- it was suggested to me by
          15        Keith Allard.
          16 Q      Right.     He suggested that you record the
          17        conversation, and you did so at his suggestion,
          18        correct?
          19 A      Yes.     He suggested it, and I decided to do it.
          20 Q      And did at any point any of you say I don't think
          21        you should go to that office tonight, tell him
          22        no, show up tomorrow at work and just don't go?
          23 A      No.    The discussion was I needed to go, because I
          24        could be fired because I didn't.
          25 Q      And Keith Allard told you on the telephone, are

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1606 Page 70 of 131



                                                                               69
           1        you saying, that you could be fired if you didn't
           2        go?
           3 A      I don't remember if that -- he specifically said
           4        that.
           5 Q      No.     You just said that.      You just said the
           6        discussion was that you could be fired if you
           7        didn't go.
           8 A      Well, that was the connotation by saying you have
           9        to go.
          10 Q      Who made the connotation?
          11 A      I believe Keith Allard did.
          12 Q      He told you you had to go?
          13 A      No.     He said that I had to go, because Courser
          14        asked me to go.
          15 Q      Why do you care what he said you had to do?
          16        Because you already testified, you said he wasn't
          17        your direct supervisor.
          18 A      Well, he's a friend, and I felt that his advice
          19        on the matter was important.
          20 Q      So you listened to your friend as to whether you
          21        should go put yourself in a deadly position?
          22 A      Yes.
          23 Q      Yes.     Okay.   Were you setting Todd Courser up
          24        that night?
          25 A      No.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1607 Page 71 of 131



                                                                               70
           1 Q      You knew you were recording the conversation,
           2        correct?
           3 A      Yes.
           4 Q      Did you lead him on in any way during that
           5        conversation?
           6 A      Can you clarify the question?
           7 Q      Did you lead him on in any way during that
           8        conversation?
           9 A      I don't know what you mean.
          10 Q      Did you suggest to him during that conversation
          11        that he should take certain actions, because you
          12        knew you were recording him, and he didn't know
          13        it?
          14 A      I did not say any -- do any of those things
          15        nefariously to lead him to do something.
          16 Q      And you -- you said Todd Courser was your boss,
          17        right?
          18 A      Yes, sir.
          19 Q      Did you treat that employee/boss relationship in
          20        a way where you wouldn't betray his trust?
          21                          MR. TOWNSEND:      Your Honor, may I
          22        ask counsel --
          23                          THE WITNESS:      Can you clarify?
          24                          MR. TOWNSEND:      -- to repeat the
          25        question?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1608 Page 72 of 131



                                                                                 71
           1                          THE WITNESS:      Can you repeat the
           2        question?
           3 Q      (Continuing by Mr. DePerno)          In a norm -- well,
           4        let me say that in a normal boss/employee
           5        relationship, you would want to have trust and he
           6        would want to have trust, correct?
           7 A      Yes.
           8 Q      Did you act as an employee with Todd Courser, as
           9        though you -- you wanted him to trust you, and
          10        you wanted him to trust -- you wanted to trust
          11        him, and you wanted him to trust you, right?
          12 A      I guess I'm not understanding the question.
          13 Q      Did -- let me just cut to the chase then.              Did
          14        you ever -- did you know Todd Courser's password
          15        to his e-mail?
          16 A      Yes.
          17 Q      Did you ever --
          18 A      A lot of people did.
          19 Q      Did you ever give that e-mail to anyone else?
          20 A      Did I ever give his e-mail address to anyone
          21        else?
          22 Q      Did you ever give the -- did you ever turn over
          23        his password to his e-mail to anyone else?
          24 A      I don't recall specifically.          There is a
          25        possibility that someone was given access to his

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1609 Page 73 of 131



                                                                               72
           1        e-mail.     The -- all his passwords to his e-mail
           2        addresses, his bank accounts, his business
           3        information, were all kept in a spreadsheet that
           4        was available to anyone in his law office.
           5 Q      But that's not the question I asked.             In the --
           6        at the Ingham County preliminary examination, you
           7        testified that you never turned over his password
           8        to anybody else.       Do you remember that?
           9 A      I do remember that.
          10 Q      I'll give you Exhibit 3.
          11                          MR. TOWNSEND:      May I see -- may I
          12        see that, Counsel?
          13                          MR. DePERNO:      Yes.
          14                          THE COURT:     Counsel wanted to take
          15        a look at that before you gave it to him.
          16                          MR. DePERNO:      Too late then.
          17 Q      (Continuing by Mr. DePerno)          Do you see at the
          18        bottom where -- where there's the highlighted
          19        section?
          20 A      Yes, sir.
          21 Q      What is it -- can you read that to us?
          22 A      The -- my e-mail address?
          23 Q      Can you read to me the text of the e-mail?
          24 A      The start -- the body of the e-mail?
          25 Q      It starts as, "More trouble in paradise", right?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1610 Page 74 of 131



                                                                               73
           1 A      Yes.
           2 Q      Read that to us.
           3 A      It says, "Log in ToddCourser@house.mi.gov,
           4        password Courser25."
           5 Q      And who'd you send that to?
           6 A      I sent that to Keith Allard and Josh Cline.
           7 Q      And Josh Cline wasn't working at the House at
           8        that time, was he?
           9 A      This is not the password to Todd Courser's e-mail
          10        address.
          11 Q      Whose e-mail address is that?
          12 A      That's the password to the County Press online
          13        access.
          14 Q      This says, "Log in
          15        ToddCourser@house.Michigan.gov" (sic).             Is that
          16        his e-mail address?
          17 A      ToddCourser@house.mi.gov is his pass -- his
          18        e-mail address.       The password "Courser25" and
          19        that e-mail address are the log-in for the County
          20        Press online access.
          21 Q      Why were you turning over log-in information and
          22        passwords of Todd Courser to other people?
          23 A      So they could read the article that I'm
          24        forwarding them above.
          25 Q      But I don't understand.         This is Todd Courser's

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1611 Page 75 of 131



                                                                               74
           1        account, correct?
           2 A      It's technically the account for the office, so
           3        we can all read the local newspaper.             The State
           4        of Michigan pays for this account, so people in
           5        the office can maintain their knowledge about the
           6        local area.      The County Press is one of the --
           7        one of the publications that they subscribe to.
           8        And this account was meant to be for everyone in
           9        the office.
          10                    ToddCourser@house.mi.gov is his public
          11        e-mail address that is used for the office
          12        correspondence.
          13 Q      And you weren't an employee at that time anymore,
          14        were you?
          15 A      Let's see here.       July 29th.     No, I was not.
          16 Q      What did you mean by, "More trouble in paradise,
          17        LOL"?
          18 A      I believe I was referring to the contents of that
          19        particular article.        I don't know exactly what
          20        the article said, so I couldn't say.
          21 Q      Sure, sure.      I'm going to hand you Exhibit 4.
          22 A      Would you like this back?
          23 Q      You can set it there.
          24 A      Yeah.
          25 Q      Did you turn over Cindy Gamrat's password to her

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1612 Page 76 of 131



                                                                               75
           1        e-mail as well to Joe Gamrat?
           2                          MR. TOWNSEND:      Your Honor, may I
           3        make an objection, first of all as to relevancy
           4        of anything dealing with Cindy Gamrat, and how
           5        that relates back to this case against the
           6        defendant in this matter?
           7                          THE COURT:     I'm going to sustain
           8        the objection.      I want to stick with Lapeer and
           9        the incident.      That's where we're going to go at
          10        this point.      You have other issues to deal with
          11        in Ingham County.
          12 Q      (Continuing by Mr. DePerno)          I'm going to show
          13        you Exhibit 5.      This is an e-mail that you
          14        received from Keith Allard, correct?
          15 A      Yes, it appears to be, yes.
          16 Q      This appears to be 13 recordings, correct?
          17 A      I couldn't really say.         I don't know.
          18 Q      You don't know what this was?
          19 A      There's 13 attachments.
          20 Q      Well, they have indications next to them on the
          21        left that they are recordings, correct?             They're
          22        titled MA4 files, which are --
          23                          MR. TOWNSEND:      Your Honor, I'm
          24        going to make an objection first of all to the
          25        basis of foundation of the fact, unless this

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1613 Page 77 of 131



                                                                               76
           1        witness has any knowledge of what this document
           2        is.
           3                          THE COURT:     Response?
           4                          MR. DePERNO:      We believe, your
           5        Honor, that these are additional recordings that
           6        Keith Allard and Ben Graham made, and recordings
           7        of the night on May 19th as well.
           8                          MR. TOWNSEND:      Your Honor, he can
           9        believe anything he wants.          Unless he can lay a
          10        foundation for this document, we'll --
          11                          THE COURT:     Let's try to lay the
          12        foundation, Counselor.
          13 Q      (Continuing by Mr. DePerno)          Mr. Graham, do you
          14        recall receiving this e-mail?
          15 A      No.
          16 Q      You don't recall what the --
          17 A      It was two years ago.
          18 Q      You don't know what these recordings were at all?
          19 A      No, I don't.      I mean, it was two years ago.
          20 Q      But you were involved in this -- what you
          21        referred to as this very strenuous situation with
          22        Todd Courser, very stressful to you.             You didn't
          23        even know if you should go to work the next day,
          24        but you can't -- you're going to tell me that you
          25        don't know what was in those recordings that were

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1614 Page 78 of 131



                                                                               77
           1        shared with you?       Because at the bottom, if you
           2        look at the bottom, you're --
           3                          MR. TOWNSEND:      Your Honor, could
           4        we --
           5                          MR. DePERNO:      -- making comments
           6        about them.
           7                          MR. TOWNSEND:      Objection.     Can you
           8        let the witness answer the question?
           9                          THE COURT:     Yeah, it's kind of
          10        compound at this point in time.           Let's do one
          11        thing at a time.
          12 Q      (Continuing by Mr. DePerno)          At the bottom of
          13        that e-mail on July 19th, 2015, you made comments
          14        about each recording, correct?
          15 A      I don't know --
          16                          MR. TOWNSEND:      Well, first of
          17        all --
          18                          THE WITNESS:      -- what these are.
          19                          MR. TOWNSEND:      First of all, he
          20        hasn't laid a foundation as to the authenticity
          21        of this document, or even if the witness knows
          22        about this document.        There's been no foundation
          23        laid.
          24                          THE COURT:     I think we're rushing
          25        the fences, Counsel.        Let's take one step at a

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1615 Page 79 of 131



                                                                               78
           1        time.
           2 Q      (Continuing by Mr. DePerno)          At the bottom of
           3        that e-mail, you made comments regarding each
           4        attachment, correct?
           5 A      It appears so.      But like I said, it was two years
           6        ago.     I don't know.
           7 Q      Do you have any idea what OTR1 refers to?
           8 A      No, I really don't.
           9 Q      Even though you made comments regarding these
          10        particular attachments and files, you're --
          11 A      I mean, I made --
          12 Q       -- telling me that --
          13 A       -- comments about them two years --
          14 Q      -- you don't recall --
          15 A      -- ago.     I mean...
          16 Q      Well, let me finish the question.
          17 A      Okay.
          18 Q      You're saying you don't recall what these files
          19        were?
          20 A      No.     They're just -- I mean, they're just generic
          21        names.     How am I supposed to know what they are?
          22        It's two years ago.
          23 Q      Well, they would be -- didn't you save a copy of
          24        this e-mail?
          25                          MR. TOWNSEND:      Your Honor, I'm

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1616 Page 80 of 131



                                                                               79
           1        going to make an objection to now being
           2        argumentative with the witness, who has answered
           3        this question several times.          Mr. Deperno just
           4        doesn't like the answer.
           5                          THE COURT:     I'm going to sustain
           6        the objection, ask that you move on.             We have
           7        eight minutes.
           8 Q      (Continuing by Mr. DePerno)          I'm going to show
           9        you another e-mail.        This is another e-mail
          10        that's sent to you on August 28, 2015, correct,
          11        that you received from Keith Allard?
          12 A      Yes.
          13 Q      Regarding -- it's with a file called Voice
          14        004.M4A, right?
          15                          MR. TOWNSEND:      Your Honor --
          16                          THE WITNESS:      Yes.
          17                          MR. TOWNSEND:      -- at this point in
          18        time I'm going to make another objection to the
          19        relevancy, unless he ties it to this case in
          20        Lapeer County.      I just don't understand the
          21        relevancy of this whole thing.
          22                          THE COURT:     Response?
          23                          MR. DePERNO:      Well, these are --
          24        they're recordings, I believe, of the May 19th
          25        meeting, that were being e-mailed back and forth.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1617 Page 81 of 131



                                                                               80
           1        And I'd like to ask the witness about them.
           2                          MR. TOWNSEND:      Okay.    If you ask
           3        him about that, I have no objection.
           4                          THE COURT:     All right.      Then
           5        it's --
           6                          MR. TOWNSEND:      If we can ask about
           7        those specific --
           8                          THE COURT:     Then ask about that,
           9        Mr. DePerno.
          10 Q      (Continuing by Mr. DePerno)          And you received
          11        this e-mail, correct, from Keith Allard?
          12 A      Yes.
          13 Q      And there is two attachments.           One is called
          14        Voice 004, and one is Voice 005, correct?
          15 A      Correct.
          16 Q      Were these the recordings from May 19, 2015?
          17 A      I couldn't say with certainty.           I don't believe
          18        so.
          19 Q      You don't think they were.          Do you know what the
          20        file was called from May 19, 2015?
          21 A      I believe it was Voice 003.
          22 Q      Voice 003.     So what was 00 --
          23 A      Or Voice -- or Voice 002.         One or the other.
          24 Q      What was Voice 004?
          25                          MR. TOWNSEND:      And if that's the

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1618 Page 82 of 131



                                                                               81
           1        case, then it's not relevant to this proceeding.
           2                          THE COURT:     I'm going to sustain
           3        the objection, and ask that you move on.              We've
           4        got the recording from May 19th.           That's all this
           5        Court is concerned -- which this Court is
           6        concerned with.       And let's move on.
           7                          MR. DePERNO:      Well, I should --
           8                          THE COURT:     And, you know, it's now
           9        11:25, gentlemen.       Maybe we should pick -- and
          10        ladies, we should pick a new date to continue the
          11        exam, and allow continued negotiations.
          12                          MR. TOWNSEND:      Okay.     I don't know
          13        how much longer Mr. DePerno has with this
          14        witness, because I have no redirect at this
          15        point.
          16                          THE COURT:     You think -- do you
          17        think you could wrap it up in --
          18                          MR. DePERNO:      Probably not in
          19        nine -- not in five minutes, I cannot.
          20                          MR. TOWNSEND:      Well --
          21                          THE COURT:     Are you being
          22        difficult, Counselor?
          23                          MR. DePERNO:      No, no, I'm not.
          24                          THE COURT:     Okay.    Just checking.
          25                          MR. DePERNO:      No, not at all.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1619 Page 83 of 131



                                                                               82
           1                          MR. TOWNSEND:      Your Honor, may I --
           2                          MS. HOWARD:     Your Honor, my name is
           3        Sarah Howard.      I'm an attorney here on behalf of
           4        the witness.
           5                          THE COURT:     Okay.
           6                          MS. HOWARD:     And we'd object to
           7        adjourning it, an adjournment of the hearing.
           8        He's been here now, this is the second time he's
           9        had to come back to court.          If we could finish
          10        today, we would appreciate that, your Honor,
          11        because he's not able to take two days off of
          12        work.     He's self-employed.       Every time he has to
          13        do that and come back, he has to take a whole day
          14        off.    And so we would ask that then he be
          15        finished today, so he can be excused.
          16                          THE COURT:     I'm here all day long.
          17        The problem is, I have other things on the
          18        docket.     And these folks came in at ten o'clock
          19        and 10:30 when they were scheduled -- or, 10:30
          20        when they were scheduled, and my clerk asked them
          21        to come back at 11:30 so I could handle those
          22        matters also.      I want to get everybody as
          23        complete as possible.
          24                    I'm going to give you a couple of extra
          25        minutes, Mr. DePerno.        Let's see if we can wrap

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1620 Page 84 of 131



                                                                               83
           1        this up.     I'm asking you really nice.
           2                          MS. HOWARD:     Thank you, your Honor.
           3                          MR. DePERNO:      I'll move for
           4        admission -- I should have moved for admission of
           5        my other exhibits -- Exhibits 1 through 5.
           6                          THE COURT:     Any objection for
           7        purposes of exam?
           8                          MR. TOWNSEND:      Yes, 'cause they're
           9        not relevant.
          10                          THE COURT:     I'm going to admit --
          11                          MR. TOWNSEND:      For purposes of --
          12                          THE COURT:     -- them for purposes
          13        of --
          14                          MR. TOWNSEND:      -- exam, I have --
          15                          THE COURT:     -- of exam, Counselor.
          16                          MR. TOWNSEND:      I have no objection
          17        for purposes of exam.
          18                          THE COURT:     Sit down.
          19                          (Whereupon Defendant's Exhibit
          20                          Numbers 1 through 5, respectively,
          21                          were received into evidence.)
          22 Q      (Continuing by Mr. DePerno)          So you thought the
          23        recording from May 19th was the Voice 002, or
          24        Voice 003?
          25 A      One of those, yes.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1621 Page 85 of 131



                                                                               84
           1 Q      And you have no recollection of what these were?
           2 A      I don't know specifically what they were, no.
           3 Q      Did you ever send any recordings to Chad
           4        Livengood at the Detroit News?
           5 A      I don't -- I don't recall specifically if I sent
           6        recordings to Chad Livengood at the Detroit News.
           7 Q      Do you know if anyone sent any recordings to Chad
           8        Livengood at the Detroit News of that recording
           9        that you made at Todd Courser's office?
          10 A      Yes.    I believe Chad -- I'm sorry.          I believe
          11        Keith Allard sent recordings to Chad at the
          12        Detroit News.
          13 Q      So you gave the recording to Keith Allard; is
          14        that correct?
          15 A      Yes.
          16 Q      And then you believe that Keith Allard sent that
          17        recording to Chad Livengood?
          18 A      Yes.
          19 Q      Did Chad Livengood edit those recordings at all?
          20 A      I -- I mean, I think you'd have to ask him that.
          21        I know that the recordings that were published
          22        were small snippets of the full hour and a half
          23        recording.
          24 Q      So there could have been some editing done to
          25        those recordings?

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1622 Page 86 of 131



                                                                               85
           1                          MR. TOWNSEND:      Objection,
           2        speculation.
           3                          THE COURT:     I'll sustain.
           4 Q      (Continuing by Mr. DePerno)          Did you ever listen
           5        to the recordings that Chad Livengood placed on
           6        the Detroit News website?
           7 A      Yes.
           8 Q      Was that the full recording of your meeting with
           9        Todd Courser?
          10 A      It was excerpts of the full recording.
          11 Q      So there was some editing done, correct?
          12                          MR. TOWNSEND:      Objection,
          13        relevancy.
          14                          THE COURT:     I'll sustain the
          15        objection.     Move on.
          16 Q      (Continuing by Mr. DePerno)          Do you recall
          17        sending a text message to Keith Allard, stating
          18        that you were working to have Todd Courser
          19        impeached?
          20 A      I do not recall that, no.         Again, I'm not saying
          21        it didn't happen, I just don't -- I don't
          22        remember that happening.
          23 Q      I'm showing you Exhibit 7.
          24                          MR. TOWNSEND:      Your Honor, this is,
          25        I guess, an objection as to the relevancy of this

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1623 Page 87 of 131



                                                                               86
           1        as to, again, the Lapeer case.
           2                          THE COURT:     Response?
           3                          MR. DePERNO:      I think the -- the
           4        text messages show Mr. Allard's motivation for
           5        his meeting on May 19th, 2014.
           6                          MR. TOWNSEND:      Well, Mr. --
           7                          THE COURT:     I don't care about
           8        motivation, Counselor.         I'm just looking at
           9        probable cause on the charges.
          10                    And from the -- I do see that several of
          11        my 10:30 people have come back in.            Are any of
          12        those cases ready?        Because I'll take a belief
          13        break so we can go forward.
          14                    You can step down for a few minutes.
          15        We'll just take a brief recess on this file.
          16                          (Whereupon a pause was had in the
          17                          proceedings from 11:30 a.m. to
          18                          11:42 a.m.)
          19                          THE COURT:     People versus Courser,
          20        Number 1385.
          21                    You may proceed.
          22 Q      (Continuing by Mr. DePerno)          We were looking at
          23        that text message, Mr. Graham?
          24 A      Yes, sir.
          25 Q      You did receive that text from Keith Allard,

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1624 Page 88 of 131



                                                                               87
           1        correct?
           2 A      I do not know if I received this text from Keith
           3        Allard.
           4 Q      Were you trying to get Todd Courser impeached?
           5                          MR. TOWNSEND:      Your Honor,
           6        objection, relevancy.
           7                          THE COURT:     Response?
           8                          MR. DePERNO:      It goes to the night
           9        of May 19th, again.
          10                          THE COURT:     Well, the testimony is
          11        already on the record that the relationship had
          12        broken down at that point in time.            And based
          13        upon this witness's testimony, I think that there
          14        already has been shown that there were not good
          15        feelings between the two.         So let's move on with
          16        that.
          17 Q      (Continuing by Mr. DePerno)          Mr. Graham, did you
          18        tell Brandon Hall that that night of May 19th,
          19        2015, that you were just feeding Mr. Courser
          20        information that he wanted to hear?
          21 A      I did tell him that regarding a specific
          22        allegation that I made about -- or, a specific
          23        comment that I made about Mr. Hall.            I made a
          24        negative comment about his mental capacity, and I
          25        felt bad about that, so I told him that I was

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1625 Page 89 of 131



                                                                               88
           1        feeding into what Mr. Courser thought about Mr.
           2        Hall.
           3 Q      Okay.    And do you recall at the preliminary
           4        examination in Ingham County when I asked you
           5        that, you flat out said no, that you never made
           6        that statement to Brandon Hall?
           7 A      I don't remember what your question was
           8        specifically, so I can't -- I can't really answer
           9        that.
          10 Q      Did you lie at the preliminary examination in
          11        Ingham County?
          12 A      No, sir.
          13 Q      So if your testimony is different today than it
          14        was then, there's an explanation; is that
          15        correct?
          16 A      Yes, I would say so.
          17 Q      Thank you.     But you don't know what that
          18        explanation is?
          19 A      Well, I don't remember specifically what your
          20        question was in Ingham County.
          21 Q      Did you ever hack into Todd Courser's e-mail and
          22        harvest e-mails from his e-mail account?
          23                          MR. TOWNSEND:      Again, just
          24        objection to relevancy, your Honor.            This -- I
          25        don't understand the relevancy of the line of

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1626 Page 90 of 131



                                                                               89
           1        questioning that has to do with this specific
           2        charge in Lapeer.
           3                          THE COURT:     Response?
           4                          MR. DePERNO:      It's a line of
           5        questioning that the prosecution brought up when
           6        they asked Mr. Graham if he was involved in the
           7        extortion of Todd Courser.          So I can --
           8                          THE WITNESS:      Okay, I don't recall
           9        that.
          10                          THE COURT:     I don't recall that
          11        either, Counselor.        That word would ring a bell
          12        with me.     I don't remember that.
          13                          MR. DePERNO:      Well, I don't think
          14        they said extortion.
          15                          MR. TOWNSEND:      Yeah.
          16                          MR. DePERNO:      But they talked about
          17        the text messages that Todd Courser was being
          18        sent.     And the prosecution asked Mr. Graham if
          19        Ben Graham had been involved in that.             He said, I
          20        didn't send any text messages, didn't send any
          21        e-mails.     Joe Gamrat was the one who sent text
          22        messages and e-mails with David Horr.
          23                          THE COURT:     Okay.    That's your
          24        answer.     Let's move on.
          25                          MR. DePERNO:      Move on with my

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1627 Page 91 of 131



                                                                               90
           1        questions?     I don't --
           2                          THE COURT:     Move on with the
           3        examination.
           4                          MR. DePERNO:      Okay.
           5                          THE COURT:     You've got your answer
           6        with respect to who was sending text messages.
           7        You asked -- your question was did he go into Mr.
           8        Courser's e-mail account and harvest them, I
           9        believe --
          10                          MR. DePERNO:      Correct.
          11                          THE COURT:     -- was the word that
          12        you used.
          13                          MR. DePERNO:      That's the question
          14        that I asked.
          15                          THE COURT:     I'll let him answer
          16        that one question.
          17                          THE WITNESS:      Can you restate the
          18        question?
          19 Q      (Continuing by Mr. DePerno)          Did you go into Mr.
          20        Courser's private e-mail account and harvest
          21        e-mails?
          22 A      Can you be more specific about what you mean by
          23        harvest e-mails?
          24 Q      Copy, forward to yourself, take control of.
          25 A      I mean, there was -- I had access to all of Mr.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1628 Page 92 of 131



                                                                               91
           1        Courser's e-mail addresses, passwords for
           2        basically everything in his whole life.             So,
           3        yeah, there's a possibility that I read some of
           4        his e-mails.
           5 Q      Did you --
           6 A      But I was tasked with reading most of his
           7        e-mails.     He didn't respond to any e-mails
           8        basically.
           9 Q      In his private e-mails?
          10 A      I had access to them.        They -- his -- his e-mail
          11        address password, as I said, was on a spreadsheet
          12        that was accessible to anyone in his law office.
          13 Q      So if there was an e-mail between Todd Courser
          14        and his mother, do you think it would be
          15        appropriate for you to take that e-mail and
          16        send --
          17                          MR. TOWNSEND:      Object.
          18                          MR. DePERNO:      -- it to other
          19        people?
          20                          MR. TOWNSEND:      Objection, relevancy
          21        as to the issues before the Court.
          22                          MR. DePERNO:      I think it --
          23                          THE COURT:     I'm going to allow him
          24        to answer that question.
          25                          THE WITNESS:      Sorry.     The question

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1629 Page 93 of 131



                                                                               92
           1        again, please?
           2 Q      (Continuing by Mr. DePerno)          If there was an
           3        e-mail between Todd Courser and his mother, a
           4        private e-mail --
           5 A      Um-hum (affirmatively).
           6 Q       -- would it be appropriate for you to take that
           7        e-mail and send it to other people?
           8 A      I'm not -- I'm not sure I can answer as to
           9        whether or not it is appropriate.
          10 Q      Well, if it had nothing to --
          11 A      I mean, it's kind of a judgment call that each
          12        individual person would make about a specific
          13        situation.
          14 Q      Did you forward an e-mail from Todd Courser and
          15        his mother to other people?
          16 A      Can you be more specific about an e-mail?
          17 Q      Did you ever forward an e-mail from Todd Courser
          18        to Keith Allard and Joshua Cline, that was a
          19        private e-mail between Todd Courser and his
          20        mother?
          21                          MR. TOWNSEND:      Your Honor, can I
          22        ask what is the e-mail?         Maybe it would help as
          23        far as triggering a thought.
          24                          THE WITNESS:      Thank you.
          25 Q      (Continuing by Mr. DePerno)          Do you recall

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1630 Page 94 of 131



                                                                               93
           1        harvesting this e-mail from Todd Courser's
           2        private e-mail account, and sending it to Keith
           3        Allard and Joshua Cline?
           4 A      Can I look at the e-mail?
           5                          THE COURT:     Certainly.      What date
           6        is the e-mail?
           7                          THE WITNESS:      I believe it says
           8        April 12th, 2015.
           9                    This would be before the event --
          10                          THE COURT:     Yes.
          11                          THE WITNESS:       -- of May 19th.
          12                    All right.     Can you restate the
          13        question?
          14 Q      (Continuing by Mr. DePerno)          Did you forward this
          15        e-mail, that was a private e-mail between Todd
          16        and his mother, did you forward this to other
          17        people?
          18 A      I did send this e-mail.         There's no indication of
          19        where it came from.
          20 Q      Are you testifying that you didn't get this from
          21        Todd Courser's private e-mail?
          22 A      No.   I just said there's no indication here of
          23        where it came from.
          24 Q      So where did you get this e-mail?
          25 A      From Todd Courser's e-mail address.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1631 Page 95 of 131



                                                                               94
           1 Q      Okay.    Why did you take this e-mail from his
           2        private e-mail and send it to Keith Allard and
           3        Joshua Cline?
           4 A      At the time I felt it was important information
           5        for them to know regarding Todd Courser's mental
           6        state.
           7 Q      But why?     What's in here about his -- that would
           8        be disruptive to his mental state?
           9 A      This is regarding some -- I'm sorry, I didn't
          10        read the e-mail entirely.
          11                          MR. TOWNSEND:      Again, objection,
          12        relevancy, Judge.
          13                          THE COURT:     I'll give him time to
          14        read it.
          15                          THE WITNESS:      I'm ready to answer
          16        that question.      Can you restate the question, or
          17        re --?
          18 Q      (Continuing by Mr. DePerno)          What about this was
          19        problematic about his mental state?
          20 A      This e-mail was regarding -- it's talking about a
          21        trip that Mr. Courser took with his -- his
          22        brother-in-law, his brother, and Mrs. Gamrat to
          23        Washington DC, in which his brother confronted
          24        him about the way in which he conducted himself
          25        with Ms. Gamrat.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1632 Page 96 of 131



                                                                               95
           1 Q      So why did you send this to Keith Allard -- why
           2        did you send this to Keith Allard?
           3 A      As I said, I felt it was important for him to
           4        understand regarding the affair and Mr. Courser's
           5        mental state.
           6 Q      Why did you send it to Joshua Cline?
           7 A      Same answer.
           8 Q      Joshua Cline was no longer working for the House
           9        at the time, was he?
          10 A      No, I do not believe so.
          11 Q      Then why did you send it to somebody who wasn't
          12        even working for the House?          Why would -- why
          13        would it matter to Joshua Cline about Todd
          14        Courser's mental state?
          15                          MR. TOWNSEND:      Again objection,
          16        relevancy, Judge.
          17                          THE COURT:     I'm going to sustain
          18        the objection.      And I want to see the three of
          19        you back in chambers very briefly.            And like I
          20        said, I would like to try to wrap up with this
          21        witness today.
          22                          THE WITNESS:      Should -- should I
          23        stay here?
          24                          (Whereupon a brief pause was
          25                          had in the proceedings from 11:52

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1633 Page 97 of 131



                                                                               96
           1                          a.m. to 12:01 p.m.)
           2                          THE COURT:     Recalling People versus
           3        Courser.
           4                    The record should indicate we had a
           5        brief discussion in chambers, and I believe there
           6        are a couple of subpoenaed witnesses from the
           7        defense; is that correct?
           8                          MS. HART:     They're out in the
           9        hallway, Judge.
          10                          THE COURT:     Out in the hallway.
          11        There was some discussion that we might want to
          12        do a hearing on if they even need to be brought
          13        in.   And so is that -- am I stating correctly,
          14        Mr. DePalmer, (sic) what was going on?
          15                          MR. DePERNO:      DePerno.
          16                          THE COURT:     DePerno.      Oh, I'm
          17        sorry.     I'm thinking of the actor.
          18                          MR. DePERNO:      Thank you.
          19                          THE COURT:     Are we -- are we where
          20        we're supposed to be on that?           That's
          21        basically --
          22                          MR. DePERNO:      I think that's --
          23                          THE COURT:     That's what's going on?
          24                          MR. DePERNO:      That's what we
          25        discussed.

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1634 Page 98 of 131



                                                                               97
           1                          THE COURT:     I would like to --
           2        since the three of them are from the state
           3        police, I would like for them to be able to go
           4        back to their duties.        And if we need to bring
           5        them in after doing the argument on if they
           6        should even be here, then I'll let you bring them
           7        back in.
           8                          MR. DePERNO:      Thank you.
           9                          THE COURT:     I don't want them to be
          10        under concern about missing a subpoena.             So we'll
          11        let them go at this point.
          12                   And, Mr. Graham, you're still under
          13        oath.    You may come back up here.
          14                   And we also discussed the fact that --
          15                          MR. TOWNSEND:      Were we continuing
          16        this, your Honor, or --
          17                          THE COURT:     Well, we're -- I'm just
          18        putting on the record that Mr. DePerno has not
          19        yet had a chance to hear the tape of the May
          20        19th, and that there is a possibility he may want
          21        to recall this witness upon -- upon review of
          22        that.
          23                   Anything further at this point in time
          24        with this witness, Mr. DePerno?
          25                          MR. DePERNO:      Well, I do have more

                        CANDACE C. NOBLETT, C.S.R.        2238
                       255 Clay Street, Lapeer, MI        48446
                                 (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1635 Page 99 of 131



                                                                               98
           1        questions that may not be related specifically to
           2        that tape.     I thought what we discussed, is that
           3        we would --
           4                          THE COURT:     Try to wrap him up
           5        quickly.
           6                          MR. DePERNO:      Okay.
           7                          THE COURT:     'Cause now it's noon.
           8        And I don't want to bring anybody back unless
           9        there's a reason to bring them back, based upon
          10        your review of the audio tape.
          11 Q      (Continuing by Mr. DePerno)          We were
          12        discussing -- what exhibit number was that that
          13        you're looking at there, that e-mail?
          14 A      I believe it says 8.
          15                          MR. DePERNO:      Exhibit 8.     I'd move
          16        for admission of Exhibit 8.
          17                          THE COURT:     For purposes of
          18        preliminary examination --
          19                          MR. TOWNSEND:      For purposes --
          20                          THE COURT:     -- we'll admit Exhibit
          21        8.
          22                          MR. TOWNSEND:      Thank you.
          23                          (Whereupon Defendant's Exhibit
          24                          Number 8 was received into
          25                          evidence.)

                          CANDACE C. NOBLETT, C.S.R.      2238
                         255 Clay Street, Lapeer, MI      48446
                                   (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1636 Page 100 of 131



                                                                               99
            1 Q     (Continuing by Mr. DePerno)           I was asking you, I
            2       think at the time we stopped -- well, let's --
            3       let me move on to a different correspondence.
            4                   Did you also take an e-mail that was
            5       between Todd Courser and his brother, and
            6       distribute that e-mail as well, also?
            7 A     Could you be specific about what e-mail?
            8 Q     This one.
            9 A     Thank you.
          10 Q      And that is -- what is that, Exhibit 9?
          11 A      Yes.
          12 Q      Did you take that e-mail and send it to Keith
          13        Allard and Joshua Cline also?
          14                          MR. TOWNSEND:       Again, I'll renew my
          15        continuing objection with regard to the relevancy
          16        of these e-mails as to the issue before this
          17        Court.
          18                          THE COURT:      Response?
          19                          MR. DePERNO:      It's relevant because
          20        the prosecution asked the questions.
          21                          MR. TOWNSEND:       The prosecution
          22        asked whether or not he sent -- if he sent any
          23        direct texts.
          24                          THE COURT:      I think this goes
          25        beyond the scope, and will sustain the objection

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1637 Page 101 of 131



                                                                              100
            1       at this point.
            2 Q     (Continuing by Mr. DePerno)           Did you assist Joe
            3       Gamrat in setting up a key log or surveillance
            4       software?
            5 A     No.
            6 Q     Did you harvest any other e-mails besides these
            7       two, from Todd Courser's personal e-mail, and
            8       send those to other people?
            9                         MR. TOWNSEND:       Objection,
          10        relevancy.
          11                          THE COURT:      Response?
          12                          MR. DePERNO:      I think it -- that's
          13        our same line of questioning, that these relate
          14        to his prior testimony that he had nothing to --
          15        that he went to the office on May 19th just
          16        because he was summoned as an employee.
          17                          MR. TOWNSEND:       I don't understand.
          18        Are you -- the question is so general.
          19                          THE COURT:      All right.     I'm going
          20        to sustain the objection.          I want to focus on the
          21        19th.    There -- as I stated earlier, there is
          22        ample evidence before this Court that there was
          23        not a good relationship between this witness and
          24        Mr. Courser.      And the Court is aware of that, so
          25        let's move on.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1638 Page 102 of 131



                                                                              101
            1 Q     (Continuing by Mr. DePerno)           Did you know that
            2       Exhibit 8 and 9 would be used by someone to
            3       extort Todd Courser?
            4                         MR. TOWNSEND:       Objection,
            5       relevancy.
            6                         THE COURT:      I'll let him answer the
            7       question.      Overruled.
            8                         THE WITNESS:      Can you restate the
            9       question?
          10 Q      (Continuing by Mr. DePerno)           Did you know that
          11        Exhibit 8 and 9 would be used by someone to
          12        extort Todd Courser?
          13 A      No.    I didn't have any knowledge of what anyone
          14        would do with any e-mail that I sent to people.
          15 Q      What did you think people would do with those
          16        e-mails?
          17                          MR. TOWNSEND:       Well, objection as
          18        to that, speculation.
          19                          THE COURT:      I'll sustain that
          20        objection.      It calls for speculation.
          21 Q      (Continuing by Mr. DePerno)           Were you in any way
          22        part of any efforts to extort Todd Courser to
          23        remove him from office?
          24 A      No.
          25 Q      Did you ever meet with Speaker of the House Kevin

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1639 Page 103 of 131



                                                                              102
            1       Cotter regarding Todd Courser?
            2                         MR. TOWNSEND:       Objection,
            3       relevancy, unless it's, again, with regard to
            4       this case in Lapeer County, and not with regard
            5       to Ingham County and issues resolving there.
            6                         THE COURT:      I'll restrict the
            7       question to that.
            8                         THE WITNESS:      I'm sorry, can you
            9       restate that question?
          10 Q      (Continuing by Mr. DePerno)           Did you have any
          11        meetings with Kevin Cotter regarding Todd
          12        Courser?
          13                          MR. TOWNSEND:       Again, I just --
          14                          THE COURT:      With respect to Lapeer
          15        County, May the 19th.
          16 Q      (Continuing by Mr. DePerno)           With respect to May
          17        19th --
          18 A      No.
          19 Q      -- 2015?
          20 A      No.
          21 Q      Let me circle back to the -- your testimony that
          22        you talked to Keith Allard and Joshua Cline
          23        before you went to meet with Todd Courser on May
          24        19th.     Do you recall that?
          25 A      Yes.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1640 Page 104 of 131



                                                                              103
            1 Q     Do you recall that Josh Cline offered to go in
            2       your place?
            3 A     I do not remember that, no.
            4 Q     No?     He never made that offer to you?
            5 A     It was more than two years ago.            I couldn't say
            6       with absolute certainty, but I do not recall
            7       that.
            8 Q     Do you have any idea how those e-mails, Exhibit 8
            9       and 9, ended up in text messages that were used
          10        to extort Todd Courser?
          11 A      No.
          12 Q      Did Joe Gamrat have anything to do with directing
          13        you to record that meeting on May 19th, 2015?
          14 A      No.
          15 Q      Do you recall meeting with Tim Bowlin regarding
          16        the events of May 19 --
          17 A      Yes.
          18 Q      -- 2015?
          19 A      Yes.
          20 Q      And did he ask you questions about that night?
          21 A      Yes.
          22 Q      Did there come a point where Tim Bowlin asked you
          23        to change your story about what you had said to
          24        him happened on May 19th?
          25 A      Did he say change your story?

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1641 Page 105 of 131



                                                                              104
            1 Q     Did he ever ask you to change your testimony or
            2       story?
            3 A     Not that I can recall.
            4 Q     But it could have happened?
            5 A     It was two years ago.         I mean, anything could
            6       have happened.
            7 Q     Did you learn about the affair of Todd Courser
            8       and Cindy Graham (sic) --
            9                         MR. TOWNSEND:       Cindy Gamrat.
          10                          MR. DePERNO:      I'm sorry.
          11                          THE WITNESS:      My last name's
          12        Graham.
          13                          MR. DePERNO:      Cindy Gamrat.      Thank
          14        you.     Sorry.
          15 Q      (Continuing by Mr. DePerno)           Did you learn about
          16        the affair between Todd Courser and Cindy Gamrat
          17        because of -- because you were reading Todd
          18        Courser's private e-mail?
          19 A      Did I learn specifically?          Like, I mean, there
          20        was many different ways in which it was confirmed
          21        to me.
          22 Q      Well, how -- well, there wouldn't be many ways
          23        it's confirmed to you.         There would be one way of
          24        confirming it.
          25 A      As I said earlier, Joe Gamrat confirmed to me

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1642 Page 106 of 131



                                                                              105
            1       that he had confirmed it beyond the shadow of his
            2       doubt, and he had confronted them about it, and
            3       they had admitted it.
            4 Q     Did you read e-mails about it in Todd Courser's
            5       personal e-mail?
            6 A     About that specific conversation?
            7 Q     About the affair between Todd Courser and Cindy
            8       Gamrat.
            9 A     Well, I think we already discussed those e-mails
          10        in which the allegations of the affair were
          11        discussed, so yes.
          12 Q      Why did you want to have Todd Courser impeached
          13        from office?
          14                          MR. TOWNSEND:       Objection,
          15        speculation.
          16                          THE COURT:      I'm going to sustain
          17        the objection.
          18 Q      (Continuing by Mr. DePerno)           You had stated in
          19        your testimony that you didn't want to go to work
          20        the next day, because you were deciding whether
          21        you wanted to work for a person like Todd
          22        Courser?
          23 A      Yes.
          24 Q      Did you have a moral issue?
          25 A      I had a legal issue.         I felt that what he'd asked

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1643 Page 107 of 131



                                                                              106
            1       me to do was illegal.
            2 Q     What was illegal about it?
            3 A     I don't --
            4                         MR. TOWNSEND:       Objection, Judge,
            5       relevancy.
            6                         THE COURT:      I'm going to sustain
            7       the objection.       It doesn't matter to me what he
            8       thinks.
            9 Q     (Continuing by Mr. DePerno)           Was it it was just a
          10        legal issue?      It wasn't a moral issue?
          11                          MR. TOWNSEND:       Objection,
          12        relevancy.
          13                          MR. DePERNO:      Well, he -- he
          14        testified about why he didn't go to the office.
          15                          THE COURT:      I'll let him answer if
          16        it was a legal or a moral issue to him.
          17                          THE WITNESS:      I felt what he had
          18        asked me to do was quite possibly illegal, and I
          19        didn't want to work for somebody who would
          20        conduct themselves in that manner.
          21 Q      (Continuing by Mr. DePerno)           So it had nothing to
          22        do with your morality or his morality?
          23                          MR. TOWNSEND:       Objection as to
          24        what --
          25                          THE COURT:      I'm going to sustain

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1644 Page 108 of 131



                                                                              107
            1       the objection.       Let's move on.
            2                         MR. DePERNO:      I don't have any
            3       other questions then, other than subjecting him
            4       to recall.
            5                         THE COURT:      All right.
            6                         MR. TOWNSEND:       I have no redirect.
            7                         THE COURT:      All right.     I have no
            8       questions.
            9                   Thank you, you may step down.
          10                          THE WITNESS:      Thank you, your
          11        Honor.
          12                          (At 12:15 p.m., witness excused.)
          13                          THE COURT:      Gentlemen, let's pick a
          14        new date to continue this.          What kind of time are
          15        we going to need; two weeks, three weeks?              You
          16        tell me.
          17                          MS. HART:     Your Honor, I'm going to
          18        be out of town from the 20th until the 30th of
          19        October.
          20                          THE COURT:      So you'd like something
          21        after that?
          22                          MS. HART:     So I'd like it to be
          23        some time after that date.          That would be
          24        appreciated.
          25                          THE COURT:      Any problem with

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1645 Page 109 of 131



                                                                                108
            1       that --
            2                         MR. DePERNO:      No, I have no
            3       problem.
            4                         THE COURT:      -- Mr. DePerno?
            5                         MR. DePERNO:      No.
            6                         THE COURT:      Okay.    Let's shoot --
            7                         MR. DePERNO:      That'd be in
            8       November, right?
            9                         THE COURT:      November.
          10                    What dates do we have, Shell?           Let's
          11        start at one o'clock.
          12                          COURT CLERK:      November 2nd at one
          13        o'clock.
          14                          MR. DePERNO:      Thursday?     That works
          15        for me.
          16                          COURT CLERK:      At one o'clock.
          17                          THE COURT:      Will that work?
          18                          MS. HART:     At one o'clock?       I
          19        believe so, your Honor.         I unfortunately left my
          20        iPad at work, so I don't have the dates.
          21                          THE COURT:      If there's a problem,
          22        let Ms. Lee know immediately.
          23                          MS. HART:     I will.
          24                          THE COURT:      But we'll shoot for the
          25        2nd at one o'clock in the afternoon.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1646 Page 110 of 131



                                                                              109
            1                         MS. HART:     And that will just be
            2       for argument, and no more subpoenaed witnesses
            3       will have to appear at that point?
            4                         THE COURT:      We could do -- I'm
            5       giving you that afternoon, folks.             How we want to
            6       do that, might make sense to do the argument
            7       first, and then go from there.
            8                         MS. HART:     Well, I'd rather not
            9       have to bring --
          10                          THE COURT:      And in the meanwhile,
          11        I'd still like to gently urge you to see if you
          12        can resolve this matter.
          13                          MS. HART:     And we still are, Judge.
          14                          THE COURT:      Okay
          15                          MS. HART:     So -- so they're not
          16        going to be subpoenaed and have come down here
          17        unless we have a hearing before then?
          18                          THE COURT:      Then we'll need to have
          19        a hearing before then.
          20                          MS. HART:     Yeah, I hate to drag him
          21        back down here.
          22                          THE COURT:      I hate to drag anybody
          23        back down here.       Do you want to do -- let's see.
          24        What's -- the date before that is November the
          25        1st.    Late in the afternoon, would that be --

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1647 Page 111 of 131



                                                                              110
            1                         MS. HART:     Yeah, we could do that.
            2       I just don't want -- like I said, if we can get
            3       everything resolved --
            4                         THE COURT:      Yeah, that would --
            5                         MS. HART:     You know, he's
            6       subpoenaed other witnesses.           We're probably going
            7       to have objections to those other witnesses.
            8                         THE COURT:      Yeah.    I want -- I'd
            9       like to get the witness list squared away first.
          10                          COURT CLERK:      How long will that
          11        take?
          12                          MS. HART:     Not very long.
          13                          THE COURT:      So we'll set this for a
          14        hearing November the 1st at --
          15                          COURT CLERK:      Do you want to do 11
          16        o'clock, or do you want to do three?
          17                          THE COURT:      Three?
          18                          MS. HART:     Three.
          19                          THE COURT:      Three o'clock better?
          20                          MS. HART:     Yeah, that's fine.
          21                          THE COURT:      Probably for you,
          22        coming from the Grand Rapids area.
          23                          MR. DePERNO:      How about one or
          24        three?     It doesn't matter.
          25                          COURT CLERK:      Not one.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1648 Page 112 of 131



                                                                                 111
            1                         THE COURT:      One, I've got things
            2       going on.
            3                         MR. DePERNO:         Okay.    All right.
            4       Three is fine.
            5                         THE COURT:      Let's do three o'clock.
            6       I'll do new notices setting the hearing at three
            7       o'clock on the 1st, and then continue the exam on
            8       the 2nd at one.
            9                         MS. HART:     Thank you, Judge.
          10                          MR. TOWNSEND:         Thank you.
          11                            *      *       *
          12                          (At 12:18 p.m., proceedings
          13                          concluded.)
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25

                         CANDACE C. NOBLETT, C.S.R.         2238
                        255 Clay Street, Lapeer, MI         48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1649 Page 113 of 131



                                                                              112
            1 STATE OF MICHIGAN   )
                                  )        SS
            2 COUNTY OF ST. CLAIR )
            3                CERTIFICATE OF NOTARY PUBLIC
            4                   I, the undersigned, do hereby certify
            5      that the foregoing and attached 112 pages in
            6      the above-entitled matter, was taken by me by
            7      means of Stenography; afterwards transcribed
            8      on computer; and that the record is a true and
            9      complete transcript of the testimony given.
          10               I do further certify that I am not
          11       connected by blood or marriage with any of the
          12       parties, their attorneys or agents; that I am
          13       not an employee of either of them; and that I
          14       am not interested, directly or indirectly, in
          15       the matter of controversy.
          16                    IN WITNESS WHEREOF, I have hereunto
          17       set my hand and affixed my notarial seal at
          18       Riley, Michigan, County of St. Clair, State of
          19       Michigan, this 13th day of November, 2017.
          20
          21                          ________________________________
                                      Candace C. Noblett R-2238
          22                          Notary Public, St. Clair, MI
                                      My Commission Expires: 5-23-2018
          23
          24
          25

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1650 Page 114 of 131



                                                                               113
            1                        STATE OF MICHIGAN
            2     IN THE 71-A DISTRICT COURT FOR THE COUNTY OF LAPEER
            3 PEOPLE OF THE STATE OF MICHIGAN,
            4          Plaintiff,                  HON. LAURA CHEGER BARNARD
            5 v                                    District No. 16-1385-FY
            6 TODD ANTHONY COURSER,                Circuit No. 17-013022-FH
            7          Defendant,
            8 _________________________________/                    VOLUME 2 OF 2
            9               PRELIMINARY EXAMINATION HEARING
          10        BEFORE HON. LAURA CHEGER BARNARD, DISTRICT JUDGE
          11         Lapeer, Michigan - Wednesday, November 1, 2017
          12 APPEARANCES:
          13 For the People:            GREGORY TOWNSEND (P35857)
          14                            DENISE M. HART (P45127)
          15                            MICH. DEPT. OF ATTORNEY GENERAL
          16                            3030 West Grand Boulevard
          17                            Detroit, MI        48202-6030
          18                            (313) 456-0285
          19 For the Defendant:         MATTHEW S. DePERNO (P52622)
          20                            951 W. Milham Ave, PO 1585
          21                            Portage, MI        49024-1248
          22                            (269) 321-5064
          23                            *      *       *
          24 RECORDED BY:               Shelley Lee, CEO 5171
          25 TRANSCRIBED BY:            Candace C. Noblett, CSR 2238

                         CANDACE C. NOBLETT, C.S.R.         2238
                        255 Clay Street, Lapeer, MI         48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1651 Page 115 of 131



                                                                                114
            1 WITNESSES:                                                 PAGE:
            2                   ***     None Presented       ***
            3                           *      *       *
            4 OTHER MATERIAL IN TRANSCRIPT:
            5      Closing Argument by Mr. Townsend                       120
            6      Closing Argument by Mr. DePerno                        121
            7      Rebuttal Closing by Mr. Townsend                       124
            8      Rebuttal Closing by Mr. DePerno                        126
            9      Defendant bound over to Circuit Court                  127
          10                            *      *       *
          11 EXHIBITS:                                     IDENTIFIED RECEIVED
          12                    ***     None Presented       ***
          13                            *      *       *
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25

                         CANDACE C. NOBLETT, C.S.R.        2238
                        255 Clay Street, Lapeer, MI        48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1652 Page 116 of 131



                                                                               115
            1                                Lapeer, Michigan
            2                                Wednesday, November 1, 2017
            3                                3:13 P.M.
            4                           *      *       *
            5                         THE COURT:      This is a continuation
            6       of the preliminary examination.
            7                   Are the People ready to proceed?
            8                         MR. TOWNSEND:         Yes, your Honor.
            9       And for the record, Gregory Townsend, Assistant
          10        Attorney General on behalf of the People of the
          11        State of Michigan.
          12                          MS. HART:     And Denise Hart,
          13        Assistant Attorney General on behalf of the
          14        People.
          15                          THE COURT:      Defense ready?
          16                          MR. DePERNO:         Yes.    Matthew DePerno
          17        on behalf of defendant Todd Courser.
          18                          THE COURT:      Okay.       The record
          19        should indicate we did have a brief discussion in
          20        chambers, where some information was given to
          21        defense counsel with respect to the recording by
          22        the previous witness on the stand, with respect
          23        to the make, model and process of the recording.
          24        And that's going to be verified by tomorrow.
          25                          MS. HART:     As soon as I get the

                         CANDACE C. NOBLETT, C.S.R.         2238
                        255 Clay Street, Lapeer, MI         48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1653 Page 117 of 131



                                                                              116
            1       information from his attorney.
            2                         THE COURT:      As soon as you get
            3       the -- okay.
            4                         MS. HART:     From Mr. Graham's
            5       attorney.
            6                         THE COURT:      Okay.    And with that
            7       being said, was there --
            8                         MR. TOWNSEND:       I want to place
            9       something very briefly on the record, if I may?
          10                          THE COURT:      All right.
          11                          MR. TOWNSEND:       The last hearing it
          12        was indicated that -- Mr. DePerno had indicated
          13        that he had not received from the People the
          14        recording of the May 19th recordation by Mr.
          15        Graham in the office.         I believe that Mr. DePerno
          16        was obviously mistaken.         He may have misplaced it
          17        the last --
          18                          THE COURT:      Has he received another
          19        copy, so that --
          20                          MR. DePERNO:      Yeah, I do have it.
          21                          MR. TOWNSEND:       Yeah.
          22                          THE COURT:      Okay, good.     Then
          23        everybody's clean.
          24                          MR. TOWNSEND:       Right.    I would also
          25        indicate, though, back on March 7th, 2016, that

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1654 Page 118 of 131



                                                                               117
            1       Mr. DePerno did sign off on the discovery that we
            2       had provided.       And included on that is the tape.
            3       There's no question.
            4                         THE COURT:      Well, I see no foul,
            5       no --
            6                         MR. TOWNSEND:         Well, I'm just
            7       saying --
            8                         THE COURT:      Yeah, yeah.
            9                         MR. TOWNSEND:         -- they had made a
          10        mistake or misplaced it.          That's all I'm saying.
          11                          THE COURT:      Well, the file has
          12        about -- I'm looking at about eight inches on my
          13        podium here, so I can understand something
          14        getting misplaced or --
          15                          MR. TOWNSEND:         We're not making any
          16        allegations --
          17                          THE COURT:      Yeah.
          18                          MR. TOWNSEND:         -- at this point of
          19        any type --
          20                          THE COURT:      No.
          21                          MR. TOWNSEND:         -- other than he
          22        made a mistake.
          23                          THE COURT:      You just want to make
          24        sure that --
          25                          MR. TOWNSEND:         I want the record

                         CANDACE C. NOBLETT, C.S.R.         2238
                        255 Clay Street, Lapeer, MI         48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1655 Page 119 of 131



                                                                              118
            1       clear --
            2                         THE COURT:      -- People did what
            3       they're supposed to do.
            4                         MR. TOWNSEND:       -- that we
            5       provided -- right.
            6                   At this point in time, your Honor, after
            7       consideration of the evidence that was produced
            8       at the last date for preliminary examination, Ms.
            9       Hart and I discussed the elements of the case and
          10        whether or not sufficient evidence was provided
          11        on that date.       We believe so.
          12                    For purposes of preliminary examination,
          13        the People would rest.
          14                          THE COURT:      Mr. DePerno?
          15                          MR. DePERNO:      Thank you.
          16                    The -- for the record, the information
          17        we were looking for from Ben Graham was the make
          18        and model number of the telephone he used to
          19        record that conversation in Todd Courser's
          20        office -- in his office on May 19th, I believe it
          21        was.    We wanted to know the name of the voice
          22        application that was used to record it, and the
          23        operating system that was used.            So hopefully
          24        we'll get that tomorrow from Ben Graham's
          25        attorney.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1656 Page 120 of 131



                                                                                119
            1                         THE COURT:      The information as best
            2       known at this point in time was given to you, but
            3       it's going to be verified by tomorrow.              And I
            4       believe that the prosecution will come through
            5       with that information.
            6                   And with that being said, were you going
            7       to call any -- was the -- the prosecution's not
            8       calling any other witnesses?
            9                         MS. HART:     No, your Honor.
          10                          THE COURT:      Are you calling any
          11        witnesses for purposes of exam, with that caveat
          12        being out there?
          13                          MR. DePERNO:      No.
          14                          THE COURT:      All right.     Then
          15        argument.
          16                          MR. TOWNSEND:       Your Honor --
          17                          MS. HART:     Your Honor, could I just
          18        interject that all the subpoenas --
          19                          MR. TOWNSEND:       I'll stop.
          20                          MS. HART:     I'm sorry.
          21                          MR. TOWNSEND:       That's okay.
          22                          MS. HART:     All the subpoenas that
          23        have been issued by defense for the preliminary
          24        exam are really -- all should be released?
          25                          THE COURT:      All right.     They can be

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1657 Page 121 of 131



                                                                              120
            1       released.
            2                         MS. HART:     Thank you.
            3                         MR. TOWNSEND:       Your Honor, very
            4       briefly as this Court's aware, the defendant is
            5       charged with misconduct in office in this matter.
            6       And I believe that the evidence provided
            7       certainly shows fiduciary responsibility.
            8                   The defendant in this case is elected or
            9       was elected in a position of one of the highest
          10        offices of the state, co-equal with the other
          11        branches of the executive and judicial.              He has a
          12        fiduciary duty not only to the entire people of
          13        the State of Michigan, he had a fiduciary duty
          14        more importantly to his constituency, and a
          15        fiduciary duty to his colleagues in the House of
          16        Representatives.
          17                    The evidence is quite clear that the
          18        defendant's intent in this case was to lie to the
          19        people of the State of Michigan, and to lie to
          20        his colleagues, and more importantly lie to the
          21        constituency that he has this obligation to, for
          22        the purposes of his own self interests, in order
          23        to get the people to believe this -- as they say,
          24        this over-the-edge e-mail that he had sent out.
          25        That obviously falls within the parameters of

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1658 Page 122 of 131



                                                                              121
            1       misconduct in office.
            2                   Misconduct in office is being -- using a
            3       part of your office being a public official, that
            4       it's malfeasance.        And clearly it's malfeasance.
            5       This way the defendant intentionally does this
            6       for a -- I would say an extremely self-centered,
            7       selfish position.
            8                   The definition of the corrupt part of it
            9       is morally depraved.         Obviously morally what he
          10        was doing throughout the entire episode, and I'm
          11        not talking about with regard to any affair that
          12        he may have had, but the moral corruption with
          13        the intent to lie to the people that actually
          14        voted him into office to represent them.
          15                    Further definition of corruption is a
          16        taint.     A taint is something bad.          Clearly there
          17        is a question of fact as to that issue.
          18                    I would reserve any further argument for
          19        rebuttal, your Honor.         And I would move to have
          20        this matter bound over to the Lapeer County
          21        Circuit Court on the charges alleged in the
          22        complaint and warrant.
          23                          THE COURT:      Response?
          24                          MR. DePERNO:      Thank you, your
          25        Honor.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1659 Page 123 of 131



                                                                              122
            1                   We don't believe that the prosecution
            2       has hit the elements in this case under MCL
            3       750.505, which is the misconduct statute.
            4                   In this case, the felony complaint
            5       alleges that Mr. Courser committed an indictable
            6       offense of common law, where he solicited a state
            7       employee, a member of the legislative staff, to
            8       send out a false e-mail for public dissemination
            9       in order to cover up the extramarital affair.
          10                    And when we look at the actual elements
          11        of misconduct, they require that Mr. Courser was
          12        a public official.        We don't take issue with
          13        that.
          14                    We do take issue with the fact that Ben
          15        Graham was acting as a state employee at the time
          16        of that meeting.       The testimony is that Ben
          17        Graham also operated a political consulting
          18        business out of the upstairs of Todd Courser's
          19        law office.      He had a key to the office.          He had
          20        files at the office.         He was there, we believe,
          21        as a political consultant, and not as a state
          22        employee.
          23                    And I think that's bolstered by the
          24        testimony of Mr. Graham, when he stated that that
          25        evening he contacted two people.            He called Keith

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1660 Page 124 of 131



                                                                              123
            1       Allard and he called Joshua Cline, as to whether
            2       he should go and talk to Mr. Courser.
            3                   And Joshua Cline at the time was not an
            4       employee of the State of Michigan anymore.               So
            5       why would Ben Graham call Joshua Cline if Ben
            6       Graham was acting as a state employee?              We don't
            7       believe he was.       We believe he was talking to
            8       Joshua Cline, because that was his business
            9       partner, his business partner in that consulting
          10        business.
          11                    The next issue is corrupt intent.            And
          12        that is a necessary element of misconduct.               And
          13        the question is whether Mr. Courser had corrupt
          14        intent with what he did.          And corrupt intent is
          15        not as the prosecution says.           It's not simply the
          16        issue of a taint or being morally corrupt.
          17                    But in People verse Coutu -- C-o-u-t-u,
          18        which is 459 Mich 348, 1999 case, the court very
          19        specifically said that when charging misconduct,
          20        criminal intent is an essential element of the
          21        crime.
          22                    What -- where's the criminal intent?
          23        Todd Courser didn't do anything with criminal
          24        intent.     Nothing he even did was a crime.
          25        Sending out the e-mail he sent, is not a crime.

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1661 Page 125 of 131



                                                                                  124
            1       He didn't have any criminal intent to cover up an
            2       affair.     There's nothing criminal about what he
            3       did.    And I think that's pretty important.
            4                   The other issue is they claim that
            5       the -- in their indictment, that he solicited a
            6       state employee to send out a false e-mail.                I
            7       heard no testimony at all from Mr. Graham about
            8       the truth or falsity of any of that.             Just I
            9       didn't hear that at all.
          10                    So I don't think they've hit the
          11        elements.      But most importantly, you've really
          12        got to look at the issue of criminal intent.
          13        It's just not there.
          14                    Thank you.
          15                          THE COURT:      Thank you.
          16                    Any response?
          17                          MR. TOWNSEND:       Briefly, your Honor.
          18                          THE COURT:      Briefly.     Very briefly,
          19        Counselor.
          20                          MR. TOWNSEND:       I'm always brief.
          21                    I would indicate, Judge, and I don't
          22        know if Mr. DePerno heard it, but I sure did,
          23        when Mr. Graham testified that he went to his
          24        office because he was a state employee.              He was
          25        afraid that if he didn't go, that that could

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1662 Page 126 of 131



                                                                              125
            1       certainly cause him to be fired.            He certainly
            2       testified that it was he was not there as a
            3       political consultant.
            4                   And I would further indicate that when I
            5       specifically asked him about the discussions with
            6       the defendant, I said was it his intent with this
            7       e-mail to lie to the people of the State of
            8       Michigan?      Yes.   To lie to his constituency?
            9       Yes.    So he affirmatively stated all of that
          10        information.
          11                    People very Coutu also defines, and I'll
          12        quote from the same case, that -- let's see.
          13        Corruption in this context means a sense of
          14        depravity, perversion or taint.
          15                    It indicates that the state of being
          16        depraved, that depraved is defined as morally
          17        corrupt or perverted.         And clearly the evidence
          18        shows that.
          19                    It also says the definition of taint
          20        includes a trace of something bad or offensive.
          21        Lying to the entire State of Michigan, and more
          22        importantly to the people that put you in office,
          23        your constituency, to as he put it "inoculate the
          24        herd" certainly is something offensive.
          25                    We believe that it is certainly a

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1663 Page 127 of 131



                                                                              126
            1       question of fact for the jury, and we would ask
            2       the Court to bind over.
            3                         THE COURT:      Thank you.     On the
            4       issue --
            5                         MR. DePERNO:      Your Honor, may I
            6       briefly -- very briefly?
            7                         THE COURT:      All right.
            8                         MR. DePERNO:      Very briefly.
            9                         MR. TOWNSEND:       I'm counting.
          10                          MR. DePERNO:      I don't disagree with
          11        what Mr. Townsend just stated in the Coutu case,
          12        but it's two elements.         It's the corrupt intent
          13        and criminal intent.         And if we're going to --
          14        lying to a constituency is not criminal.
          15        Legislators do it all the time.
          16                          THE COURT:      I was going to -- I was
          17        thinking that --
          18                          MR. DePERNO:      We see it all the
          19        time.
          20                          THE COURT:      -- Counselor, but I
          21        wasn't going to say it.
          22                          MR. DePERNO:      It's not criminal.
          23        There's nothing he did that had criminal intent
          24        in that.     Not one bit of testimony from Mr.
          25        Graham hit on the issue of criminal intent.               It

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1664 Page 128 of 131



                                                                              127
            1       may have been bad.        It may have been all kinds of
            2       things we don't like, but there was no criminal
            3       intent.
            4                   Thanks.
            5                         THE COURT:      Thank you.
            6                   Well, the issue before the Court is a
            7       very simple one.       The common law offense is to
            8       look at if there's probable cause to believe that
            9       the defendant did commit an indictable offense at
          10        common law, to wit soliciting a state employee, a
          11        member of the legislative staff to send out a
          12        false e-mail for public dissemination, or cover
          13        up an extramarital affair, contrary to 750.505-C.
          14                    There are some issues of fact that I
          15        think would go to a trier of fact, that have
          16        arisen in this particular case with respect to
          17        the defendant's intent.         And I do find probable
          18        cause to believe that the common law offense
          19        has -- the threshold has been met, and that the
          20        venue is proper.
          21                    And I am binding the matter over for
          22        arraignment before the Honorable Nick Holowka.
          23        I'm going to continue the bond as previously
          24        ordered.
          25                    What date are we going to use for

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1665 Page 129 of 131



                                                                              128
            1       arraignment on that?
            2                         COURT CLERK:         February 13th at
            3       1:30.
            4                         THE COURT:      With that being said,
            5       I'm going to still gently urge the parties to see
            6       if they can get a resolution of this, and go from
            7       there, gentlemen and ladies.
            8                         MS. HART:     Thank you, your Honor.
            9                         MR. TOWNSEND:         Thank you, your
          10        Honor.
          11                          MR. DePERNO:         Thank you.
          12                          THE COURT:      Just a minute, and
          13        you'll get your paperwork.
          14                            *      *       *
          15                          (At 3:26 p.m., proceedings
          16                          concluded.)
          17
          18
          19
          20
          21
          22
          23
          24
          25

                         CANDACE C. NOBLETT, C.S.R.         2238
                        255 Clay Street, Lapeer, MI         48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1666 Page 130 of 131



                                                                              129
            1 STATE OF MICHIGAN   )
                                  )        SS
            2 COUNTY OF ST. CLAIR )
            3                CERTIFICATE OF NOTARY PUBLIC
            4                   I, the undersigned, do hereby certify
            5      that the foregoing and attached 17 pages in
            6      the above-entitled matter, was taken by me by
            7      means of Stenography; afterwards transcribed
            8      on computer; and that the record is a true and
            9      complete transcript of the testimony given.
          10               I do further certify that I am not
          11       connected by blood or marriage with any of the
          12       parties, their attorneys or agents; that I am
          13       not an employee of either of them; and that I
          14       am not interested, directly or indirectly, in
          15       the matter of controversy.
          16                    IN WITNESS WHEREOF, I have hereunto
          17       set my hand and affixed my notarial seal at
          18       Riley, Michigan, County of St. Clair, State of
          19       Michigan, this 13th day of November, 2017.
          20
          21                          ________________________________
                                      Candace C. Noblett R-2238
          22                          Notary Public, St. Clair, MI
                                      My Commission Expires: 5-23-2018
          23
          24
          25

                         CANDACE C. NOBLETT, C.S.R.       2238
                        255 Clay Street, Lapeer, MI       48446
                                  (810) 245-4816
Case 1:18-cv-00874-GJQ-PJG ECF No. 17-32 filed 12/28/18 PageID.1667 Page 131 of 131
